               Case 2:18-cr-00422-SMB Document 778 Filed 10/18/19 Page 1 of 16




 1
     Paul J. Cambria, Jr. (NY 15873, admitted pro hac vice)
 2   Erin E. McCampbell (NY 4480166, admitted pro hac vice)
     LIPSITZ GREEN SCIME CAMBRIA LLP
 3   42 Delaware Avenue, Suite 120
 4   Buffalo, New York 14202
     Telephone: (716) 849-1333
 5   Facsimile: (716) 855-1580
     pcambria@lglaw.com
 6
     emccampbell@lglaw.com
 7   Attorneys for Defendant Michael Lacey

 8
                              IN THE UNITED STATES DISTRICT COURT
 9                                FOR THE DISTRICT OF ARIZONA
10

11   United States of America,                         NO. CR-18-00422-PHX-SMB

12                         Plaintiff,                  DEFENDANTS’ MOTION TO
     vs.                                               SUPPRESS
13

14   Michael Lacey, et al.,                            (Oral argument requested)

15                       Defendants.
16

17

18

19

20             Defendants Michael Lacey, James Larkin, John Brunst, Scott Spear, Andrew Padilla, and
21   Joye Vaught, by and through their undersigned attorneys, move to suppress evidence obtained
22   from search warrants served on email providers because those warrants were facially invalid
23   under the Fourth Amendment. This Motion is based on the attached Memorandum of Points
24   and Authorities, the Court’s file, and any evidence or argument presented at the hearing on this
25   matter.
26

27

28
             Case 2:18-cr-00422-SMB Document 778 Filed 10/18/19 Page 2 of 16




 1          Excludable delay under 18 U.S.C. § 3161(h)(1) may occur as a result of this Motion or
 2   of an order based on this Motion.
 3   DATED: October 18, 2019             Paul J. Cambria, Jr.
                                         Erin E. McCampbell
 4
                                         LIPSITZ GREEN SCIME CAMBRIA LLP
 5
                                         By:   /s/ Paul J. Cambria, Jr.
 6                                             Paul J. Cambria, Jr.
 7                                             Attorneys for Michael Lacey

 8
     DATED: October 18, 2019             Thomas H. Bienert, Jr.
 9
                                         Whitney Z. Bernstein
10                                       BIENERT KATZMAN, PLC

11                                       By:   /s/ Whitney Z. Bernstein
12                                             Whitney Z. Bernstein
                                               Attorneys for James Larkin
13

14
     DATED: October 18, 2019             Bruce Feder
15                                       FEDER LAW OFFICE, P.A.

16                                       By:   /s/ Bruce Feder
17                                             Bruce Feder
                                               Attorneys for Scott Spear
18

19
     DATED: October 18, 2019             Gary S. Lincenberg
20                                       Ariel A. Neuman
                                         Gopi K. Panchapakesan
21                                       BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
22                                       DROOKS, LINCENBERG & RHOW, P.C.

23                                       By:   /s/ Ariel A. Neuman
                                               Ariel A. Neuman
24                                             Attorneys for John Brunst
25

26

27

28                                                2
           Case 2:18-cr-00422-SMB Document 778 Filed 10/18/19 Page 3 of 16



     DATED: October 18, 2019     David Eisenberg
 1
                                 DAVID EISENBERG, P.L.C.
 2
                                 By:   /s/ David Eisenberg
 3                                     David Eisenberg
 4                                     Attorneys for Andrew Padilla

 5
     DATED: October 18, 2019     Joy Bertrand
 6
                                 JOY BERTRAND, ESQ.
 7
                                 By:   /s/ Joy Bertrand
 8                                     Joy Bertrand
 9                                     Attorneys for Joye Vaught

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        3
             Case 2:18-cr-00422-SMB Document 778 Filed 10/18/19 Page 4 of 16




 1                     MEMORANDUM OF POINTS AND AUTHORITIES
 2          Michael Lacey, James Larkin, John Brunst, Scott Spear, Andrew Padilla, and Joye
 3   Vaught move for an order suppressing evidence obtained from execution of warrants that
 4   authorized the government to seize and search certain email accounts. The warrants at issue
 5   were facially invalid for several reasons as set forth below.
 6                                          BACKGROUND
 7          The government has sought and obtained several warrants authorizing the government
 8   to seize and search information associated with email addresses, including email addresses for
 9   the Defendants, various former Backpage employees, and Carl Ferrer, the former Chief
10   Executive Officer of Backpage. Defendants had an expectation of privacy in their email,
11   regardless of whether their email was the target of the warrant or seized due to the Defendants’
12   communication with an email account that was the target of a warrant.
13   I.     Ferrer-Google Warrant
14          On July 14, 2016, the government obtained a search warrant authorizing it to obtain all
15   information associated with the email address carl.ferrer@backpage.com from the internet
16   service provider (“ISP”) Google, Inc. (“Ferrer-Google Warrant”).1 (A true and correct copy of
17   the Ferrer-Google Email Warrant is attached hereto as Ex. A.) The Ferrer-Google Warrant
18   ordered Google to disclose the contents of all email associated with the account, information
19   regarding the identification of the account, records stored by the user such as address books,
20   contact and buddy lists, calendar data, pictures, and files, and records related to communications
21   between Google and any person concerning the account. (Id. Attachment B.) Once the
22   government received the data from Google, the Ferrer-Google Warrant authorized the
23   government to seize all information that constitutes fruits, evidence and instrumentalities of
24   violations of 18 U.S.C. §§ 1952 and 1956 involving Backpage, from October 2010 through the
25   present, including any information related to Backpage matters, communications to, from, or
26
     1
            The Ferrer-Google Warrant was issued under Arizona Docket No. 16-305 MB.
27

28                                                   4
             Case 2:18-cr-00422-SMB Document 778 Filed 10/18/19 Page 5 of 16




 1   concerning Backpage, and records concerning the creation and use of the email account. (Id.)
 2   The Ferrer-Google Warrant authorized Google to search and image the content, records, files,
 3   and communications associated with the email account and then once imaged, law enforcement
 4   searched for the data subject to seizure, copied it, and provided it to the prosecution team. (Id.)
 5   The prosecution team was prohibited from reviewing email to/from attorney Elizabeth
 6   McDougall (but not emails to/from the numerous other attorneys the government knew to
 7   represent Defendants, their entities, Ferrer, or Backpage). (Id.)
 8          The government’s application for the Ferrer-Google Warrant included an affidavit from
 9   F.B.I. Special Agent Amy L. Fryberger. (A true and correct copy of the Fryberger Affidavit for
10   the Ferrer-Google Warrant is attached hereto as Ex. B.) Fryberger stated that she had probable
11   cause to believe that Backpage violated 18 U.S.C. §§ 1952 and 1956. (Id. ¶ 3.) She claimed
12   that “most” of “the paid advertisements” were for prostitution, “most” of “the individuals
13   advertising those services have no other legitimate source of income,” and that “most” of “the
14   money used to pay for those advertisements” was derived from illegal prostitution in violation
15   of the Travel Act.2 (Id. ¶ 10.) Further, she stated that there was probable cause to believe that
16   “the ownership, management and other employees of Backpage know that much, if not most, of
17   the money Backpage receives for such paid advertisements represents proceeds from illegal
18   activities” in violation of the Money Laundering Statute. (Id. ¶ 11.)
19          To establish Backpage’s purported intent to violate 18 U.S.C. §§ 1952 and 1956,
20   Fryberger referenced various proceedings, including:
21

22

23   2
            The Fryberger Affidavit provided no information to allow the magistrate to assess
24   whether Fryberger had any factual basis for the sweeping allegations she made about
     millions of ads posted to Backpage.com, the users who posted those ads, the activities
25   engaged in by those users, or the financial circumstances of those uers. Moreover, even if
26   Fryberger had a factual basis to make those sweeping allegations, the Fryberger Affidavit
     makes no allegations that Defendants knew what Fryberger claims to have known about
27   the millions of ads, the users who posted them, and the like.
28                                                   5
               Case 2:18-cr-00422-SMB Document 778 Filed 10/18/19 Page 6 of 16



           • noting that it was “largely publicized” that law enforcement had successfully prosecuted
 1           pimps and others in connection with adult and child sex trafficking based on ads that had
             been posted to Backpage (Id. ¶¶ 32-36; 118-122);
 2

 3         • indicating that the Attorney General’s Office for the State of California conducted an
             undercover investigation which involved posting ads to Backpage, and the investigator
 4           contacted Ferrer and Backpage’s General Counsel about the ad that he had created for
             the site, which the investigator claimed was for prostitution (Id. ¶¶ 37-58);
 5
           • discussing the findings of the investigation and report of the United States Senate,
 6           Permanent Subcommittee on Investigations on Backpage (“PSI”) (Id. ¶¶ 59-71); and
 7         • discussing the allegations raised in civil lawsuits filed against Backpage (Id. ¶¶ 72-87).
 8            To further her effort to establish Backpage’s alleged intent to violate 18 U.S.C. §§ 1952
 9   and 1956, Fryberger referenced three ads which she claimed “appear[ed] to be criminal on their
10   face.” (Id. ¶¶ 88-98.) Additionally, she pointed to Backpage’s moderation process as evidence
11   of intent to violate the law. (Id. ¶¶ 99-117.)
12   II.      Warrant for CA AG’s Data
13            On April 18, 2017, the government obtained a search warrant to search and seize
14   information associated with various email accounts, including accounts for Defendants Michael
15   Lacey, James Larkin, Joye Vaught, and Andrew Padilla, that was stored at the California
16   Attorney General’s Office (“Warrant for CA AG’s Data”). (A true and correct copy of the
17   Warrant for CA AG’s Data is attached hereto as Ex. C.)3 Once the government received the
18   data from the California Attorney General’s Office, the Warrant for CA AG’s Data authorized
19   the government to seize all information that constitutes fruits, evidence and instrumentalities of
20   violations of 18 U.S.C. §§ 1952 and 1956 involving Backpage, from October 2010 through the
21   present, including any information related to Backpage matters, communications to, from, or
22   concerning Backpage, and records concerning the creation and use of the email account. (Id.
23   Attachment B.) Once the government received the evidence, the Warrant for CA AG’s Data
24   authorized a Filter Team to review the documents and to disseminate only non-privileged and
25   non-protected documents to the Investigation Team, which then would determine which
26
     3
           The Warrant for CA AG’s Data was issued under Eastern District of California
27   docket 17-SW-0275 AC.
28                                                     6
             Case 2:18-cr-00422-SMB Document 778 Filed 10/18/19 Page 7 of 16




 1   documents constituted evidence of unlawful activity. (Id.) The Filter Team was authorized to
 2   review email to and from Backpage attorneys to determine whether or not a document was
 3   privileged or protected. (Id.)
 4          The government’s application for the Warrant for CA AG’s Data included an affidavit
 5   from Fryberger. (A true and correct copy of the Fryberger Affidavit for the Warrant for CA
 6   AG’s Data is attached hereto as Ex. D.) Fryberger stated that she had probable cause to believe
 7   that Backpage violated 18 U.S.C. §§ 1952 and 1956. (Id. ¶ 3.) She claimed that “most” of “the
 8   paid advertisements,” were for prostitution, “most” of “the individuals advertising those services
 9   have no other legitimate source of income,” and that “most” of “the money used to pay for those
10   advertisements” was derived from illegal prostitution in violation of the Travel Act. (Id. ¶ 10.)
11          She stated that “there is probable cause that James Larkin and Michael Lacey are the true
12   beneficial owners of Backpage,” notwithstanding the sale of Backpage to its creator and long-
13   time Chief Executive Officer, Ferrer. (Id. ¶ 11.) She stated that classified ad websites like
14   Backpage “facilitate the commercial sex trade by providing an easily accessible forum that
15   matches buyers of sex with the individuals providing sex acts for a fee.” (Id. ¶ 14.) She noted
16   that Backpage’s adult entertainment section included sub-categories such as “adult jobs,” “body
17   rubs,” “domination & fetish,” “escorts,” “male escorts,” “phone & websites,” “strippers/strip
18   clubs,” and “transsexual escorts.” (Id. ¶ 19.)
19          With respect to establishing Backpage’s purported intent to violate 18 U.S.C. §§ 1952
20   and 1956, this affidavit largely tracked the affidavit that Fryberger submitted in connection with
21   the Ferrer-Google Warrant. She cited to prior prosecutions (id. ¶¶ 23-27), the California
22   Attorney General’s undercover investigation (id. ¶¶ 28-50), the allegations raised in civil
23   lawsuits against Backpage (id. ¶¶ 51-66); the three isolated ads that appeared to be “criminal on
24   their face” (id. ¶¶ 67-77); and the PSI (id. ¶¶ 78-105).
25

26

27

28                                                    7
             Case 2:18-cr-00422-SMB Document 778 Filed 10/18/19 Page 8 of 16




 1   III.   Arizona Email Warrant
 2          As referenced on an FD-302 Form, on an unknown date, the government obtained a
 3   search warrant in this District to seize and search email addresses associated with Defendants
 4   Vaught and Padilla, as well as former Backpage employees. (A true and correct copy of the FD-
 5   302 is attached hereto as Ex. E.) Defendants have been unable to locate this warrant (and related
 6   application) within the discovery. As a result, Defendants requested that the government provide
 7   a copy of the warrant (and related application) or the Bates Numbers of those documents, if they
 8   had been disclosed. (A true and correct copy of Defendants’ request is attached hereto as Ex.
 9   F.) The government has not yet responded.
10          Because Defendants have been unable to review the Arizona Email Warrant (and related
11   application), Defendants respectfully reserve the right to bring challenges to that warrant upon
12   receipt and review of it.
13                                           ARGUMENT
14          The Fourth Amendment mandates that “no warrants shall issue, but upon probable cause,
15   supported by oath or affirmation, and particularly describing the place to be searched, and the
16   persons or things to be seized.” U.S. Const. amend. IV. To be valid, a reviewing court must
17   find that the warrant meets four separate requirements: (1) it must be based on probable cause;
18   (2) supported by a sworn affidavit; (3) particularly describe the place to be searched; and (4)
19   particularly describe the persons or things to be seized. See Groh v. Ramirez, 540 U.S. 551, 557
20   (2004). A failure to satisfy even one of these requirements renders a warrant facially invalid.
21   See id. In addition to these requirements, in Franks v. Delaware, 438 U.S. 154 (1978), the
22   Supreme Court recognized that a search conducted pursuant to a warrant is invalid if the
23   supporting affidavit contains material misstatements of fact or omissions.
24          Under these standards, the Ferrer-Google Warrant and Warrant for CA AG’s Data are
25   facially invalid. First, the warrants fail the probable-cause requirement because the underlying
26   affidavits contain no factual information that would enable the issuing magistrate to make a
27   neutral and detached probable-cause determination. Second, Defendants are entitled to a Franks
28                                                  8
             Case 2:18-cr-00422-SMB Document 778 Filed 10/18/19 Page 9 of 16




 1   hearing because the Ferrer-Google Warrant and Warrant for CA AG’s Data contain material
 2   omissions and misrepresentations.
 3
     I.     The Ferrer-Google Warrant and Warrant for CA AG’s Data violate the probable
 4          cause requirement.
 5
            A.      The Fourth Amendment requires that an issuing judge independently
 6                  assess facts before finding probable cause to search.

 7          For a search warrant to be valid, it must describe the place to be searched and things

 8   to be seized with sufficient particularity and “be no broader than the probable cause on which

 9   it is based.” United States v. Weber, 923 F.2d 1338, 1342 (9th Cir. 1990). A search warrant

10   is supported by probable cause if the issuing judge finds that “given all the circumstances set

11   forth in the affidavit . . . there is a fair probability that contraband or evidence of a crime will

12   be found in a particular place.” Illinois v. Gates, 462 U.S. 213, 238 (1983). A search is

13   invalid where “the issuing judge lacked a substantial basis for concluding that probable cause

14   existed.” United States v. Underwood, 725 F.3d 1076, 1081 (9th Cir. 2013) (quotations and

15   alterations omitted). When an affiant’s statements are “unsupported by underlying facts,” a

16   warrant lacks probable cause. Id.; accord Gates, 462 U.S. at 239 (noting that “wholly

17   conclusory” statements of officers are insufficient to establish probable cause); United States

18   v. Cervantes, 703 F.3d 1135, 1139 (9th Cir. 2012) (recognizing that a “conclusory allegation,

19   without any foundational facts . . . [is] entitled to little weight”). If an affidavit fails to provide

20   foundational facts, an issuing judge cannot fulfill his or her duty to complete an independent

21   review of the warrant See United States v. Leon, 468 U.S. 897, 914 (1984) (explaining that

22   the lack of neutral and detached review makes a reviewing judge “merely a rubber stamp for

23   the police.”); United States v. Ventresca, 380 U.S. 102, 108-09 (1965) (recognizing that

24   magistrate must be provided foundational facts “to perform his detached function and not

25   serve merely as a rubber stamp for the police”).

26          The basis for probable cause must be contained within the application without

27   reference to outside information. United States v. Rubio, 727 F.2d 786, 795 (9th Cir. 1984)

28                                                     9
            Case 2:18-cr-00422-SMB Document 778 Filed 10/18/19 Page 10 of 16




 1   (“The facts upon which the magistrate bases his probable cause determination must appear
 2   within the four corners of the warrant affidavit; the warrant cannot be supported by outside
 3   information.”). The “Fourth Amendment requires that warrants may issue only upon a
 4   determination of probable cause by a neutral and detached magistrate.” Id. at 794-95. Thus,
 5   the purported factual findings of a law enforcement agency, legislature, or civil litigant cannot
 6   serve as a proxy for a probable cause determination by a magistrate issuing a warrant. See
 7   Gates, 462 U.S. at 238; see also Rubio, 727 F.2d at 795 (“[W]arrant affidavit’s mere recitation
 8   of the indictment is precisely that—the conclusion of another body, and a body whose
 9   function differs substantially from the magistrate’s constitutional duty to assess probable
10   cause.”). If the government contends that the magistrate should consider evidence presented
11   during an unrelated proceeding or investigation, the government must present that evidence
12   in its warrant application. Cf. Rubio, 727 F.2d at 795
13
            B.      The Ferrer-Google Warrant and Warrant for CA AG’s Data were not
14                  supported by probable cause so the magistrate erred in approving them.
15          The magistrate lacked a substantial basis to find probable cause because the affidavits
16   underlying the warrants provided no facts supporting the crimes allegedly committed by the
17   Defendants. Rather than outlining facts known to the affiant as is required, the affidavits
18   summarize findings from “largely publicized” prosecutions, the findings of an investigation
19   conducted by another law enforcement office, the investigation and purported findings of a
20   legislative body, and even the pre-trial allegations of civil litigants. See Rubio, 727 F.2d at 795
21   (reversing convictions because search warrant affidavit that referred to the indictment
22   “furnished no basis whatsoever for believing the defendants” had engaged in a pattern of
23   racketeering); United States v. Bailey, 327 F. Supp. 802, 806 (N.D. Ill. 1979) (denying order
24   to compel defendants to provide government with handwriting exemplars because
25   government failed to establish probable cause and recognizing that “the finding of probable
26   cause for arrest of an individual that accrues from his being indicted does not . . . become the
27

28                                                   10
            Case 2:18-cr-00422-SMB Document 778 Filed 10/18/19 Page 11 of 16




 1   equivalent of a finding of probable cause for a warrant to search that person’s home, his car,
 2   or his business office”).
 3          Additionally, the search warrant applications do not include any facts establishing that
 4   the owners, managers, or employees of Backpage had the heightened scienter required to
 5   establish probable cause that they engaged in any Travel Act (or money laundering)
 6   violations. (See Defs.’ Mot. to Dismiss, Doc. 561 at 37-48 and Brunst’s Mot. To Dismiss,
 7   Doc. 746 at 9-11 (incorporated herein by reference and explaining why the indictment is
 8   facially insufficient because it fails to provide any allegations on the requisite scienter for the
 9   charged crimes).) Because the warrant applications contain conclusory statements about
10   generalized intent rather than facts establishing specific knowledge and intent to engage in
11   unlawful activity, the search warrants are facially invalid. See United States v. Weber, 923
12   F.2d 1338, 1345-46 (9th Cir. 1990) (reversing conviction and ruling that suppression was
13   warranted where affidavit in support contained only generalized conclusions about the
14   behavior of child pornographers rather than particular evidence suggesting that the defendant
15   was a child pornographer); Underwood, 725 F.3d at 1082-84 (affirming suppression where
16   affidavit contained only expert opinion and conclusory statements that defendant trafficked
17   ecstasy); Cervantes, 703 F.3d at 1139-40 (reversing denial of suppression due to affiant’s
18   failure to offer facts establishing probable cause to believe that defendant’s home was a
19   “narcotics stash location”).
20          Finally, the affidavits are void of any facts that establish probable cause to believe that
21   Defendants knowingly and intentionally promoted/facilitated a “business enterprise”
22   involving prostitution. (See John Brunst’s Motion to Dismiss Indictment Based on Failure to
23   Allege Necessary Elements of the Travel Act, Doc. 746 (incorporated herein by reference).)
24   Critically, the government must provide facts to the issuing magistrate indicating that the
25   targets of the warrants knowingly and intentionally engaged in “unlawful activity.” 18 U.S.C.
26   § 1952(a)(3). The plain text of the Travel Act defines “unlawful activity” as “any business
27   enterprise involving . . . prostitution offenses.” 18 U.S.C. § 1952(b). The affidavits contain
28                                                   11
            Case 2:18-cr-00422-SMB Document 778 Filed 10/18/19 Page 12 of 16




 1   no facts concerning a specific criminal “business enterprise” or that the targets of the warrants
 2   knowingly and specifically intended to facilitate or promote a particular “business enterprise.”
 3   As a result, the issuing magistrate erred in authorizing the warrants.
 4
     III.   Defendants are entitled to a Franks hearing because the Ferrer-Google Warrant
 5          and Warrant for CA AG’s Data contain material misstatements and omissions.
 6          Because the affidavits omitted significant information material to the issuing
 7   magistrate’s probable-cause determination, Defendants are entitled to a hearing on the
 8   validity of the affidavits under Franks v. Delaware, 438 U.S. 154 (1978). In Franks v.
 9   Delaware, the Supreme Court held that a defendant is entitled to an evidentiary hearing where
10   there is evidence that a search conducted pursuant to a warrant was based on a supporting
11   affidavit that contains intentional or reckless material misstatements of fact or omissions. See
12   Franks, 438 U.S. at 171-72.
13          Since Franks, the Ninth Circuit held that a defendant is entitled to an evidentiary
14   hearing to challenge the veracity of an affidavit when the defendant preliminarily
15   demonstrates that an affidavit contains “intentionally or recklessly false statements” and that
16   without those falsities the government cannot support a probable cause finding sufficient to
17   issue a search warrant. United States v. Stanert, 762 F.2d 775, 780 (9th Cir. 1985) (quotations
18   omitted). Clear proof of deliberate or reckless falsity is not required. See United States v.
19   Gonzalez, Inc., 412 F.3d 1102, 1111 (9th Cir. 2005). Instead, to trigger a hearing, a defendant
20   must offer evidence supporting “a finding of intent or recklessness”. Id. Once a defendant
21   makes that preliminary showing, the district court “must hold a hearing to determine if any
22   false statements deliberately or recklessly included in the affidavit were material to the
23   magistrate’s finding of probable cause.” United States v. Johns, 851 F.2d 1131, 1133 (9th
24   Cir. 1988).
25          Half-truths like those in the affidavits offered in support of the Ferrer-Google Warrant
26   and Warrant for CA AG’s Data improperly allow a search warrant affiant to “manipulate the
27   inferences a magistrate will draw.” Stanert, 762 F.2d at 781; see also Chism v. Washington
28                                                  12
            Case 2:18-cr-00422-SMB Document 778 Filed 10/18/19 Page 13 of 16




 1   State, 661 F.3d 380, 388 (9th Cir. 2011) (recognizing that an officer acts recklessly when the
 2   affidavit does not report important factual information that was within the officer’s
 3   knowledge at the time the affidavit was prepared). When an omission is essential to the
 4   finding of probable cause, recklessness may be inferred from the omission itself. See
 5   Madiwale v. Savaiko, 117 F.3d 1321, 1327 (11th Cir. 1994). A defendant is entitled to a
 6   Franks hearing even if the misstatements or omissions are not the affiant’s fault. See
 7   United States v. DeLeon, 979 F.2d 761, 764 (9th Cir. 1992); accord Johns, 851 F.2d at 1134
 8   n.1.
 9          If a defendant prevails on a Franks challenge, the evidence seized must be suppressed
10   without application of the “good faith” rule. See United States v. Leon, 468 U.S. 897, 922
11   (1984); accord United States v. DeLeon, 979 F.2d 761, 763 (9th Cir. 1992).
12          Here, Defendants are entitled to a Franks hearing challenging the veracity of the
13   affidavits underlying both the Ferrer-Google Warrant and Warrant for CA AG’s Data because
14   they contain material misrepresentations and omissions. The most serious omission is that
15   the affidavits ignore cases holding that the First Amendment protects online classified
16   advertising sites generally, and Backpage in particular. This omission is critical because all
17   allegations of unlawful conduct hinge on claims that advertisements posted to Backpage
18   violated state prostitution laws. If publishing third-party advertisements for purported illegal
19   activities is not unlawful (without more), there is no predicate for the affiant’s claims that
20   publishing third-party adult ads violated the Travel Act or that resulting financial transactions
21   violated federal money laundering laws.
22          At the time the affidavit for the Warrant for the CA AG’s Data was written, the
23   government knew that courts in California had rejected the specific theory on which all of the
24   allegations in the affidavits are based; that is, that publishing classified ads for adult services
25   violates state law prohibiting prostitution.4 See People v. Ferrer, 2016 WL 7237305, at *3
26
     4
           Indeed, the government has stated that it “partner[ed]” with the California Attorney
27   General’s Office in their efforts to shut down Backpage. See April 9, 2018 DOJ Press
28                                                   13
            Case 2:18-cr-00422-SMB Document 778 Filed 10/18/19 Page 14 of 16




 1   (Sup. Ct. Sacramento Cnty. Dec. 9, 2016) (“Ferrer I”) (recognizing that “the relevant question
 2   in this case is whether, and to what extent, Defendants’ activities entitle them to protection of
 3   their First Amendment rights through the immunity provision of the CDA” (emphasis
 4   added)).
 5          The affidavits disingenuously claim that Defendants’ mere publishing of the ads
 6   establish probable cause that Backpage facilitated prostitution in violation of state law. (See
 7   Ex. B; D.) However, the government knows that publishing and editing third-party ads is
 8   protected under the First Amendment. Indeed, moderation falls under “traditional editorial
 9   functions,” and constitutes protected speech, even when terms or images are deleted and the
10   remaining portion of an advertisement is published. See Ferrer I, 2016 WL 7237305, at *3.
11          The search warrant affidavits also intentionally fail to disclose that numerous courts
12   have rejected claims that adult advertisements are synonymous with prostitution or
13   trafficking. See Backpage.com, LLC v. Dart, 807 F.3d 229, 234 (7th Cir. 2015) (“[N]ot all
14   advertisements for sex are advertisements for illegal sex.”).5 The government’s suppression
15

16   Release, available at https://www.justice.gov/opa/pr/justice-department-leads-effort-seize-
     backpagecom-internet-s-leading-forum-prostitution-ads (last visited on Oct. 9, 2019).
17

18
     5
             Accord Doe v. Backpage.com LLC, 104 F Supp. 3d 149, 156-57 (D. Mass. 2015),
     aff’d, 817 F.3d 12 (1st Cir. 2016) (“The existence of an escorts section in a classified ad
19   service, whatever its social merits, is not illegal.”); Backpage.com, LLC v. McKenna,
     881 F. Supp. 1262, 1282 (W.D. Wash. 2012) (escort ads have long been permitted and
20
     escort services are licensed and regulated in many states); Backpage. com, LLC v.Cooper,
21   939 F. Supp. 805, 816, 833-34 (D. Tenn. 2013) (ads on Backpage.com are protected speech
     under the First Amendment); Backpage.com, LLC v. Hoffman, 2013 WL 4502097, at *9-
22   11 (D.N.J. 2013) (rejecting argument that escort ads on the website are unprotected
23   speech); M.A. v. Village Voice Media Holdings, LLC, 809 F. Supp. 2d 1041, 1049-50
     (E.D. Mo. 2011); see also Dart v. Craigslist, Inc., 665 F. Supp. 2d 961, 968 (N.D. Ill.
24   2009) (“We disagree . . . that the ‘adult services’ section is a special case. The phrase
     ‘adult,’ even in conjunction with ‘services,’ is not unlawful in itself nor does it
25
     necessarily call for unlawful content.”); Cohen v. Bd. of Supervisors, 707 P.2d 840, 852
26   (Cal. 1985) (“An escort service may very well involve lawful activities relating to sex.”
     (internal quotations omitted)).
27

28                                                  14
            Case 2:18-cr-00422-SMB Document 778 Filed 10/18/19 Page 15 of 16




 1   of this information, which should have been weighed by the judge considering probable cause
 2   for the warrants, renders the warrants materially misleading. Indeed, the government knew
 3   and should have advised the issuing magistrate that, when the government seeks to hold a
 4   party accountable for third-party speech, the First Amendment constrains the government and
 5   imposes heightened scienter requirements separate from those in any applicable statutes.
 6          Similarly, the affidavits allege that Defendants, Ferrer, and former Backpage
 7   employees knowingly facilitated prostitution. (See Ex. B; E.) This assertion ignores the long
 8   line of cases requiring a heightened proof of scienter when the government seeks to hold a
 9   publisher liable for publishing the speech of a third party as well as cases indicating that a
10   heightened proof of scienter is required for Travel Act violations. (See Defs.’ Mot. to
11   Dismiss, Doc. 561; Brunst’s Mot. To Dismiss, Doc. 746 at 9-11.) These omissions, too, are
12   materially misleading.
13          Due to the government’s material misstatements and omissions in materials supporting
14   its request for the search warrants, Defendants are entitled to a Franks hearing. This hearing
15   will establish the veracity of the affidavits underlying the Ferrer-Google Warrant and the
16   Warrant for the CA AG’s Data and show that the government’s material omissions would
17   have undermined the magistrate’s probable-cause finding. See United States v. Perkins, 583
18   F. App’x 796, 797 (9th Cir. 2014) (vacating conviction and remanding for Franks hearing
19   where affidavit to search home for child pornography omitted information that Canadian
20   officials had indicated that the images “had no obvious sexual purpose” and failed to provide
21   that magistrate with the images).
22

23                                         CONCLUSION
24          For all these reasons, this Court should: (1) suppress the evidence obtained from
25   execution of the Ferrer-Google Warrant and Warrant for the CA AG’s Data and any evidence
26   derived from them; and, to the extent required, (2) hold a Franks hearing for Defendants to
27

28                                                15
            Case 2:18-cr-00422-SMB Document 778 Filed 10/18/19 Page 16 of 16




 1   demonstrate that the Ferrer-Google Warrant and Warrant for the CA AG’s Data contain
 2   material misstatements and omissions in violation of the Fourth Amendment.
 3
            RESPECTFULLY SUBMITTED this 18th day of October, 2019,
 4

 5                                             /s/   Paul J. Cambria, Jr.
 6                                                   Paul J. Cambria, Jr.
                                                     Erin E. McCampbell
 7
                                                     LIPSITZ GREEN SCIME CAMBRIA LLP
 8                                                   Attorneys for Defendant Michael Lacey
 9

10

11

12

13   On October 18, 2019, a PDF version
     of this document was filed with
14
     Clerk of the Court using the CM/ECF
15   System for filing and for Transmittal
16   Of a Notice of Electronic Filing to the
     Following CM/ECF registrants:
17

18   Kevin Rapp, kevin.rapp@usdoj.gov
     Reginald Jones, reginald.jones4@usdoj.gov
19
     Peter Kozinets, peter.kozinets@usdoj.gov
20   John Kucera, john.kucera@usdoj.gov
21   Margaret Perlmeter, margaret.perlmeter@usdoj.gov
     Patrick Reid, Patrick.Reid@usdoj.gov
22
     Andrew Stone, andrew.stone@usdoj.gov
23   Amanda Wick, Amanda.Wick@usdoj.gov
24

25

26

27

28                                                     16
Case 2:18-cr-00422-SMB Document 778-1 Filed 10/18/19 Page 1 of 8




                     EXHIBIT A
                        Case 2:18-cr-00422-SMB Document 778-1 Filed 10/18/19 Page 2 of 8
Application fora Search Warrant


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                        District of Arizona
                        In the Matter ofthe Search of
    Information associated with the email address listed in
                       Attachment A:                                          Case No.
                 carl.ferrer@backpage.com




               APPLICATION AND AFFIDAVIT FOR A SEARCH AND SEIZURE WARRANT

       I, Amy L.Fryberger,a federal law enforcement officer or an attorney for the government,request a
search warrant and state under penalty of perjury that I have reason to believe that on the following person
or property:
                                 As further described in Attachment A.

Located in the      Northern        District of California ,there is now concealed (identify the person or
describe the property to be seized):

       The person or property to be searched, described above, is believed to conceal (identify the person
or describe the property to be seized):
                                       As set forth in Attachment B.

            The basis for the search under Fed. R. Crim. P.41(c)is (check one or more):
                  El evidence of a crime;
                  ❑ contraband, fruits of crime, or other items illegally possessed;
                   ❑ property designed for use, intended for use, or used in committing a crime;
                  ❑ a person to be arrested or a person who is unlawfully restrained.

            The search is related to a violation of:
              Code/Section              Offense Description
              18:1952(a)&(b)            Interstate and Foreign or Transportation in Aid of Racketeering
                                        Enterprise
              1 8:1956(a)(1)(A)(i)      Promotional Money Laundering; Conspiracy to Commit Money
             &(h)                       Laundering

           The application is based on these facts:
          The Affidavit of FBI Special Agent Amy L.Fryberger is incorporated herein by reference.
           ►i. Continued on the attached sheet.

           ❑ Delayed notice of       days(give exact ending date if more than 30 days:
                        )is requested under 18 U.S.C. § 3103a, the basis of which is set forth on the attached
               Case 2:18-cr-00422-SMB Document 778-1 Filed 10/18/19 Page 3 of 8

      sheet.

Reviewed by AUSA Kevin M.Rapp
            AASA Christine D.Keller                          Applicant's   nature
            AUSA Robert I. Brooksf 0-V


                                                     Amy L.Pqberger,FBI Speqial Agent
                                                      Applicant's printed name and title

Date and time issued:   ;•             :/4 3I1
                             ,k.C.,C1, 11
                                                              Judge's signature

City and State: Phoenix,Arizona                  Honorable Michelle H. Burns
                                                 U.S.Magistrate Judge
                                                            Printed name and title
      Case 2:18-cr-00422-SMB Document 778-1 Filed 10/18/19 Page 4 of 8




                              ATTACHMENT A
                  DESCRIPTION OF LOCATION TO BE SEAR,CRLD


       This warrant applies to information associated with the following Google Mail account
ending in ®backpage.com: carl.ferrer®backpage,corn, which is stored at premises owned,
maintained, controlled, or operated by Google, a company headquartered at 1600 Amphitheatre

Parkway,Mountain View, CA 94043,for the time period of October,2010 to the present.
  Case 2:18-cr-00422-SMB Document 778-1 Filed 10/18/19 Page 5 of 8




                                  ATTACHMENT B

                Particular Things to be Seized and Search Procedure

   I.        Information to be disclosed by Google,Inc.

        To the extent that the information described in Attachment A is within the

possession, custody, or control of Google,Inc.("Google"), Google is required to

disclose the following information to the government the account or identifier

listed in Attachment A:

        a.      The contents of all e-mails stored in the account, including copies of

e-mails sent to and from the account, draft e-mails, the source and destination

addresses associated with each e-mail, the date and time at which each e-mail was

sent, and the size and length of each e-mail;

        b.      All records or other information regarding the identification of the

account, to include full name, physical address, telephone numbers and other

identifiers, records of session times and durations, the date on which the account

was created, the length of service, the types of service utilized, the IP address used

to register the account,log-in IP addresses associated with session times and dates,

account status, alternative e-mail addresses, methods of connecting, log files, and

means and source of payment(including any credit or bank account number);

        c.      All records or other information stored by an individual using the

account, including address books, contact and buddy lists, calendar data, pictures,

and files;
   Case 2:18-cr-00422-SMB Document 778-1 Filed 10/18/19 Page 6 of 8




         d.      All records pertaining to communications between Google and any

person regarding the account, including contacts with support services and records

ofactions taken.


    U.        Information to be seized by the government


         All information described above in Section I that constitutes fruits, evidence

 and instrumentalities of violations of Title 18, United States Code (U.S.C.) §§

 1952(a) (Interstate and Foreign Travel or Transportation in Aid of Racketeering

 Enterprises);1956(a)(1)(A)(i) (Promotional Money Laundering); and 1956(h)

(Conspiracy to CommitPromotional Money Laundering)involving Backpage.com,

 including, for each account or identifier listed on Attachment A, information

 pertaining to the following matters from October,2010 to the present:

         a.      Any information related to Backpage.com matters.

         b.      Any communications to, from,or concerning Backpage.com;

         c.      Records relating to who created or used the account or identifiers,

 including records about their identities and whereabouts.

    III.      Search Procedure


         a.       In order to ensure that agents search only those computer accounts

 and/or files described in Attachment A,only employees of Google will conduct the

 initial search authorized by this warrant. This search will be conducted without the

 presence of a law enforcement officer. To further ensure that only those computer



                                            2
 Case 2:18-cr-00422-SMB Document 778-1 Filed 10/18/19 Page 7 of 8




accounts and/or files described in Attachment A are obtained pursuant to this

warrant, the following procedures will be implemented:

              i.     It is requested this Court authorize the search warrant be sent

by facsimile or email to Google personnel who will be directed to isolate the account

and files described in Attachment A. Google personnel are familiar with this

procedure, as it is a normal practice for them to receive and "execute" search

warrants in this manner. Since this warrant seeks to include the content ofan email

account, the actual search will be conducted by Google personnel only. Title 18,

United States Code, Section 2703(g)expressly permits the service and execution of

a search warrant without the presence ofthe law enforcement officer;

       ii.    In order to minimize any disruption of computer service to innocent

third parties, Google employees trained in the operation ofcomputers will create an

exact duplicate of the computer accounts and files described in Attachment A,

including an exact duplicate of all information stored in the computer accounts and

fields described in Attachment A. Google employees will not use any independent

discretion and will comply with the express terms ofthe search warrant;

       iii.   Google employees will provide the duplicate in electronic form ofthe

account and files described in Attachment A and all information stored in those

accounts and files to the agent who serves this search warrant;

       iv.    Upon receipt of such information from Google, law enforcement

personnel not involved in this investigation will thereafter review the information

and identify and copy the information contained in those accounts and files which

                                         3
  Case 2:18-cr-00422-SMB Document 778-1 Filed 10/18/19 Page 8 of 8




are authorized to be further seized and copied in Section II above. The personnel

conducting this review will not seize and copy any emails to/from attorney Elizabeth

McDougall,formerly ofPerkins Coie LLP(.com)and now attorney for Brentwood,

Inc.f/k/a Village Voice Media Holdings. She has and is currently acting as counsel

to Backpage and such emails therefore may contain privileged information.




                                          4
Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 1 of 46




                      EXHIBIT B
  Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 2 of 46




                   AFFIDAVIT IN SUPPORT OF PROBABLE CAUSE


       1.     I, Amy L. Fryberger, a Special Agent with the Federal Bureau of

Investigation, being duly sworn,depose and state as follows:I am currently assigned to the

FBI's Phoenix,Arizona Field Office. I have been employed by the FBI as a Special Agent

for eight and half years. As part of my responsibilities, I am charged with investigating

violations ofstatutes applying to human trafficking. I have collaborated with other squads

that specialize in money laundering investigations as well as the Internal Revenue Service.

Prior to working human trafficking cases,I was assigned to work national security, gang,

and drug investigations.


      2.     I make this affidavit in support of an application for a search warrant for

content and records associated with www.Backpage.com ("Backpage") email account

described in Attachment A,which is stored at premises owned, maintained, controlled, or

operated by Google Inc., an e-mail provider headquartered at 1600 Amphitheatre Parkway,

Mountain View, CA 94043. The information and account to be searched are described in

the following paragraphs and in Attachments A and B. This affidavit is made in support

of an application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and

2703(c)(1)(A) to require Google to disclose to the government records and other

information in its possession pertaining to the subscriber or customer associated with the

account referenced in this affidavit and further in Attachment A,including the contents of

the communications.



                                            1
   Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 3 of 46




      3.      I have probable cause to believe that evidence of violations of 18 U.S.C. §

§1952(a), 1956(a)(1)(AXi) and 1956(h), is located in and within the aforementioned

Backpage email account showing that Backpage intentionally promotes and profits from

prostitution activity through its operation and management of the online "Escort" section,

which is routinely tied to sex trafficking and other prostitution activity throughout the

United States. I have reason to believe that the account that is the subject of the instant

application will have stored information and communications that are relevant to this

investigation. Thus, as outlined below, and based on my training and experience, there is

probable cause to believe that evidence, fruits and/or instrumentalities of the

aforementioned crimes are located in the account.

       4.     I am familiar with the information contained in this Affidavit based upon the

investigation I have conducted, along with my conversations with law enforcement officers

and others and review ofreports, grand jury transcripts, agent notes, and database records,

along with other public documents. This Affidavit is submitted for the limited purpose of

securing a search and seizure warrant. It does not include each and every fact known to

me or the government about the investigation. I have set forth only those facts that I believe

are necessary to establish probable cause.

                                  STATUTORY AUTHORITY

       5.      The "Travel Act," pursuant to 18 U.S.C. § 1952(a), prohibits the use of the

 mail or any facility in interstate or foreign commerce with the intent to otherwise promote,

manage, establish, carry on, or facilitate the promotion, management, establishment or



                                              2
     Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 4 of 46




carrying on of any unlawful activity, and thereafter performs or attempts to perform such

unlawful activity.

       6.     "Unlawful activity," as defined in 18 U.S.C. § 1952(b),includes prostitution

offenses in violation of the laws ofthe State in which they are committed or ofthe United

States.

       7.     Sex trafficking of juveniles, or any person by means of force, fraud or

coercion,is a violation of 18 U.S. C.§ 1591. Additionally, prostitution is illegal in the State

ofArizona.(See e.g., A.R.S. §§ 13-3201-13-3214).

       8.     18 U.S.C. §1956(h)prohibits a conspiracy to commit money laundering and

the prosecution is obliged to establish that:(1)an agreement to commit money laundering

existed between one or more persons;(2)the defendant knew that the money laundering

proceeds had been derived from an illegal activity; and(3)the defendant knowingly and

voluntarily became part ofthe conspiracy.

      9.      18 U.S.C.§ 1956(a)(1)(A)(i) prohibits what the case law calls "Promotional

Money Laundering." Specifically, 1956(a) prohibits the following: (a)(1) "Whoever,

knowing that the property involved in a financial transaction represents the proceeds of

some form of unlawful activity, conducts or attempts to conduct such a financial

transaction which in fact involves the proceeds of specified unlawful activity -(A)(i) with

the intent to promote the carrying on of specified unlawful activity." "Financial

transaction" is defined under 18 U.S.C. 1956(a)(1)as follows:"a financial transaction shall

be considered to be one involving the proceeds of specified unlawful activity if it is part of



                                              3
  Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 5 of 46




a set of parallel or dependent transactions, any one of which involves the proceeds of

specified unlawful activity, and all of which are part of a single plan or arrangement."

       10.    The investigation shows that many, if not most, of the paid advertisements

on the Backpage website are for prostitution activities in violation of 18 U.S.C. §

1952. Furthermore, the investigation indicates that many, if not most, of the individuals

advertising those services have no other legitimate source ofincome,and,accordingly,that

much,ifnot most,ofthe money used to pay for those advertisements is derived from illegal

prostitution activity in violation of 18 U.S.C. § 1952, which is a Specified Unlawful

Activity.

       11.    The investigation also shows there is probable cause that the ownership,

management and other employees ofBackpage know that much,ifnot most,ofthe money

Backpage receives for such paid advertisements represents proceeds from illegal

activities. Similarly, the investigation shows that the monies paid for the advertisements

are used to facilitate illegal prostitution, as well as to perpetuate Backpage's business by,

among other things, paying moderation employees to sanitize the submission of

advertisements, maintaining the servers used to promote Backpage's Adult Internet site,

paying managers and other employees, maintaining a headquarters, and paying the owners

 of the website. In sum, as detailed below, there is probable cause that the ownership,

 managers and employees of Backpage are engaging in promotional money laundering and

 a conspiracy to commit promotional money laundering.




                                              4
    Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 6 of 46




               TECHNICAL INFORMATION REGARDING GOOGLE

       12.     In my training and experience, I have learned that Google provides a variety

of on-line services, including electronic mail ("e-mail") access, to the general public.

Google allows subscribers to obtain e-mail accounts at the domain name "gmail.com," like

the email account listed in Attachment A. Subscribers obtain an account by registering

with Google. During the registration process, Google asks subscribers to provide basic

personal information. Therefore, the computers of Google are likely to contain stored

electronic communications (including retrieved and un-retrieved e-mail for Google

subscribers) and information concerning subscribers and their use ofGoogle services,such

as account access information, e-mail transaction information, and account application

information.

       13.     In general, an e-mail that is sent to a Google subscriber is stored in the

subscriber's "in-box" on Google servers until the subscriber deletes the e-mail. If the

subscriber does not delete the message, the message can remain on Google servers

indefinitely. The user can move and store messages in personal folders such as a "sent

folder." In recent years, Google and other ISPs have provided their users with larger

storage capabilities associated with the user's email account. Google and other ISPs have

allowed users to store up to ten(10)gigabytes ofinformation associated with the account

on ISP servers. Based on conversations with other law enforcement officers with

experience in executing and reviewing search warrants of email accounts, I have learned

that search warrants for email accounts and computer systems have revealed stored emails

sent and/or received many years prior to the date ofthe search.
  Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 7 of 46




        14.   When the subscriber sends an e-mail, it is initiated at the user's computer,

transferred via the Internet to Google's servers, and then transmitted to its end destination.

Google often saves a copy ofthe e-mail sent. Unless the sender of the e-mail specifically

deletes the e-mail from the Google server,the e-mail can remain on the system indefinitely.

        15.   A sent or received e-mail typically includes the content of the message,

source and destination addresses, the date and time at which the e-mail was sent, and the

size and length ofthe e-mail. If an e-mail user writes a draft message but does not send it,

that message may also be saved by Google but may not include all of these categories of

data.

        16.   A Google subscriber can also store files, including e-mails, address books,

contact or buddy lists, calendar data, pictures, and other files on servers maintained and/or

owned by Google. Subscribers to Google might not store on their home computers copies

ofthe e-mails stored in the Google account. This is particularly true when they access their

Google account through the web, or if they do not wish to maintain particular e-mails or

files in their residence.

        17.    In general, e-mail providers like Google ask each of their subscribers to

provide certain personal identifying information when registering for an e-mail account.

This information could include the subscriber's full name, physical address, telephone

numbers and other identifiers, such as alternative e-mail addresses, and, for paying

subscribers, means and source ofpayment(including any credit or bank account number).

        18.    E-mail providers typically retain certain transaction information about the

creation and use of each account on their systems. This information can include the date

                                              6
     Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 8 of 46




on which the account was created, the length of service, records of log-in (i.e., session)

times and durations, the types of service utilized, the status of the account (including

whether the account is inactive or closed),the methods used to connect to the account(such

as logging into the account via Google's website), and other log files that reflect usage of

the account. In addition, e-mail providers often have records of the IP address used to

register the account and the IP addresses associated with particular logins to the account.

Because every device that connects to the Internet must use an IP address, IP address

information can help to identify which computers or other devices were used to access the

e-mail account.

       19.    In some cases,e-mail account users will communicate directly with an e-mail

service provider about issues relating to the account, such as technical problems, billing

inquiries, or complaints from other users. E-mail providers typically retain records about

such communications, including records of contacts between the user and the providers

support services, as well as records of any actions taken by the provider or user as a result

ofthe communications.

       20.    In my training and experience, evidence ofwho was using an e-mail account

may be found in address books, contact or buddy lists, e-mail in the account, and

attachments to e-mails, including pictures and files.

       21.    In my training and experience, company employees use company email

accounts to routinely communicate about the company business, i.e., the operation,

management,finances, reports, and daily activities that occur within the company.



                                             7
  Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 9 of 46




                          PROSTITUTION AND THE INTERNET

       22. Based on my training and experience, your Affiant knows the internet has

transformed the commercial sex trade.

       23. Prior to the rise of the internet, commercial sex took place on the streets, at

casinos,truck stops, and other physical locations.

        24.   With the internet, individuals involved in advertising commercial sex now

post advertisements online on various websites, including classified ad websites. Such

online sites facilitate the commercial sex trade by providing an easily accessible forum that

matches buyers of sex with the individuals providing sex acts for a fee. The individuals

providing sex acts for a fee include minor and adult victims of sex trafficking and adult

individuals voluntarily engaging in prostitution.

               UNDERLYING INVESTIGATION INTO BACKPAGE.COM

       25.    Backpage is a company that provides online classified advertising at the

website www.Backpage.com. Backpage can be accessed throughout the United States and

in foreign countries. It was created around 2004.

       26.      Backpage has offices and employees in Phoenix, Arizona, and Texas. Carl

Ferrer is the creator and CEO of Backpage, and remains active within Backpage to this

day.

       27.     Beginning in 2004, Backpage was owned by a parent company called New

Times Media("NTM"),later called Village Voice Media("VVM"). In September 2012,

Michael Lacey and Jim Larken decided to sell other holdings within VVM and retain
     Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 10 of 46




 ownership of Backpage. Around December 2014, Lacey and Larkin sold Backpage to a

Dutch company called Atlantische Bedrijven CV.

        28.    Backpage allows users to post classified ads under numerous categories

 including,inter alia, automotive, buy/sell/trade,jobs,real estate for sale, rentals, and adult

 entertainment. The ads are categorized by location, allowing a user to decide the city and

country to post ads in or to browse. Numerous cities throughout the United States are

 provided, along with cities in foreign countries.

        29.    The adult entertainment section is broken up into different categories,

including "adult jobs," "body rubs," "domination & fetish," "escorts," "male escorts,"

"phone & websites,""strippers/strip clubs," and "transsexual escorts."

        30.    Backpage had an adult section offering "services" and "body rubs" starting

in 2004. Backpage had an "escorts" section starting as early as 2006.

        31.    Beginning in 2010, Backpage began making large profits per year for ads

posted in the Escorts section of the site after its competitor Craigslist shut down its own

adult services section. Craigslist was an online classified ad site similar to Backpage.

Craigslist faced public pressure from numerous state attorney generals to shut down its

adult services section because it was commonly linked to sex trafficking and prostitution.

Once Craigslist shut down its adult services section, Backpage began to see a spike in the

 escort ads posted on its site, along with a spike in profits. In 2011 alone, Backpage began

 making more than $30 million a year.
 Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 11 of 46




             LAW ENFORCEMENT INVESTIGATIONS INVOLVING SEX
                     TRAFFICKING AND PROSTITUTION

       32.    Ads posted within the escort section of Backpage are routinely tied to sex

trafficking and prostitution crimes. For the past seven years, law enforcement at the local,

state, and federal level have repeatedly investigated and charged pimps and other

individuals in connection with adult and child sex trafficking on Backpage. Within the FBI

Phoenix filed office alone, numerous defendants have been charged and convicted of sex

trafficking and other prostitution offenses involving Backpage.

       33.    The charging and prosecution of pimps and other traffickers who utilize

Backpage are largely publicized. A review of the FBI's website alone reveals over 200

press releases specifically mentioning Backpage in connection with individuals charged

and/or convicted ofsex trafficking and other prostitution related offenses.

       34.    Over the past several years,law enforcement has been involved in operations

targeting the customers ofcommercial sex on Backpage("Johns"). Law enforcement has

posted numerous undercover ads in the escort section as thinly veiled advertisements for

prostitution. Hundreds of Johns have been arrested in the process.

       35.     Operations targeting Johns on Backpage have also been widely publicized.

For example, in "Operation Flush the Johns," law enforcement in Nassau County posted

 undercover prostitution advertisements on Backpage from April 18 to May 24, 2013. The

 ads included a fictitious woman known as "Amber,"age"27,"in scantily clad photographs

 claiming to be "the girl next door," who is "420 friendly"(slang for marijuana use), and

"very open minded." After reviewing the ads,the customers arranged to meet the fictitious


                                             10
       Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 12 of 46




individuals advertised. Each meeting was captured on hidden cameras where Johns agreed

to pay undercover female agents between $50 and $100 for sex acts. As a result of the

operation, 104 Johns were arrested. (See

johns-nabbed-nassau-county-pay-sex-article-1.1361717).
                ssau-county-pay-sex-article-1.1361717).

        36.    A similar operation was conducted throughout the country in 2014 in an

operation dubbed "National Day ofJohns Arrests." Undercover escort ads were posted on

sites including Backpage,resulting in the arrests of496 Johns. The operation involved law

enforcement in Arizona, Colorado, Illinois, Massachusetts, Minnesota, Nevada, North

Dakota, Ohio, Oregon, Pennsylvania, South Carolina, Texas, Virginia, and Washington.

(See     http://www.cookcountysheriff.e,om/press_page/press_   NationalSex     Traffickng

Sting2014_08_062014.111ml).

               CALIFORNIA DEPARTMENT OF JUSTICE UNDERCOVER
                     INVESTIGATION INTO BACKPAGE.COM

        37.    Your Afftant is aware of an undercover operation conducted in California

targeting Backpage's facilitation ofprostitution by posting ads. In March 2015, California

Department of Justice Special Agent Tera Mackey and SA Brian Fichtner began an

undercover investigation into Backpage.com. SA Tera Mackey was assigned to the

California DOJ Sexual Predator Apprehension Team in 2001. The California DOJ is a

state criminal investigative agency. Her duties included the investigation of the sexual

exploitation ofchildren, which often involves the use ofthe internet. As ofApril 2013,SA

Mackey was assigned to the California DOJ eCrime Unit, where she engages in

investigative work for crimes committed on the internet. SA Brian Fichtner has been a


                                           11
 Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 13 of 46




member ofthe eCrime unit and has received extensive training on computer related crimes

since 2012. Prior to being assigned to the eCrime unit, he was with the Bureau ofNarcotic

Enforcement for twelve years.

       38.    On March 6, 2015, SA Fichtner posted two fictitious undercover ads in the

Sacramento region of Backpage. One ad offered adult companionship for money in the

Escort Section and the other ads listed a sofa for sale in the "Buy, Sell, Trade" section. In

both ads, SA Fichtner used the same account information — a state funded credit card to

pay Backpage.com to post the ad, an undercover cell phone number,and the email address

katiecatt19@gmail.com.

       39.    To post the Escort ad, SA Fichtner went to the Backpage homepage. The

first page displayed eleven (II) sections with sub-categories; for instance, the "Adult"

section contains the "Escort" sub-category and users can click directly on the Escort

category from the homepage. At the top of the page, there was a "Post Ad" link. He

clicked on this link and it displayed a page that listed eleven (11) sections similar to the

homepage. He clicked on the category of"Escorts"and a page was displayed with"Posting

Rules." After clicking a button at the bottom ofthe page,he continued the posting process.

       40.     The next page displayed a blank template for entering the title, description,

age, location, email address, and photos or videos for the ad. Backpage listed a fee of$10

for the Escort category. Toward the bottom of the page, upgrades to the ad were offered

for additional fees. Upgrades included automatically reposting the ad to the top ofthe page

or highlighting the ad with a "thumbnail." Users could pay anywhere from $40 to repost

an ad several times a day, to $960 to repost an ad 104 times a day.

                                             12
     Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 14 of 46




       41.    To draft the fictitious ads, SA Fichtner used Backpage ads reviewed during

the investigation as templates. He included a photograph of a woman dressed in lingerie

who described herself as "clean, safe, and 100% independent" and offered to make users'

"dreams come true," mentioning an houxly rate of$175. Once the template was completed,

he clicked on the "Continue" button at the bottom of the page; next to the "Continue"

button was the statement"By placing this ad I agree to the terms ofuse and privacy policy."

He then clicked on the linked terms and policy.

       42.   SA Fichtner continued to the next page of the process where he displayed a

preview ofher advertisement and listed the cost of$111.20 to post the ad; he paid to auto-

repost eight (8)times and $21.20 for a Sponsored ad thumbnail on the side banner. At

about 8:52 am,he clicked on the "Post Ad Now" button and was forwarded to the payment

page requesting payment by credit card or Bitcoin. He paid with a credit card utilizing

state provided funds. Below the "Submit" payment button, there was a message stating,

"The charge will appear on your statement as: BP NATIONAL,Payment Solutions BV.,

Stawinskylaam 601, 1077XX, Amsterdam, Netherlands." After clicking on the "Submit"

button, he received a "Thank you" message.

       43.   Immediately after posting the ad, an email was sent on behalf of

 sacramento.backpage.com to the email address SA Fichtner provided when posting the

 ad. The email thanked SA Fichtner for posting the ad and explained that the ad. was

"Pending" and "will be released soon." The email noted the posting date, the expiration

 date, and the cost ofthe ad. The ad was posted on Backpage at about 9:00 am.



                                            13
 Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 15 of 46




      44.    SA Fichtner went through a similar process to post the non-Adult ad — a

 couch for sale in the "Buy,Sell, Trade" section on Backpage.com;there was no minimum

fee required for the non-Adult ad, but he paid $1.22 to promote the ad via a Sponsored

side banner thumbnail, as well as 26 auto-reposts.

      45.    SA Mackey was assigned to monitor and document all calls and texts sent to

the undercover cell phone used in the ads.

      46.     Within minutes of the Escort Ad going live, SA Mackey began receiving

calls and texts. Between the 6th and 16th of March 2015, SA Mackey received

approximately 197 text messages and 134 phone calls inquiring about the Escort Ad. SA

Mackey received one text message inquiring as to the availability ofthe couch,

       47.    While working in her undercover capacity, SA Mackey communicated with

several ofthe potential customers tied to the escort ad,sending and receiving a total of747

text messages. Most of the potential customers used slang terms in their messages and

phone calls commonly seen in the commercial sex context. Based on your Affiant's

training and experience, along with the training and experience of SA Mackey and SA

Fichtner, the slang used by the customers' in their messages was understood as follows:

       a.     1ncalls and/or Outcalls: An "incall" is where the customer comes to the

"escort's" location and an "outcall" is where the escort goes to the customer's location.

Many users asked SA Mackey about her incall/outcall policy.

       b.     Donation:"Donation" in the "escort" context means the fee an escort would

charge for sex acts; in researching commercial sex cases, parti6ularly those on



                                             14
    Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 16 of 46




Backpage.com, both prostitutes and customers seem to believe that by saying "donation"

rather than fee, they are protected from possible criminal charges.

       c.     BBBJ:"Bare Back Blow Job" — Fellatio without a condom.

       d.     FS:"Full Services" — Sexual intercourse to completion

       e.     GFE:"Girlfriend Experience" — a session that is more like lovemaking with

a girlfriend than a commercial service.

       f.     Greek: anal sexual intercourse

        48.   Of the 747 text messages that were sent and received, SA Mackey received

one video, via text message, of an adult male having intercourse with a "blow up doll" and

photographs oftwo potential customers' faces.

       49.    Based on the number of phone calls and text messages, a large number of

individuals viewed the ad posted as a prostitution ad. Because numerous individuals

viewed the ads as prostitution ads,there is probable cause to believe that Backpage knows

that these types of ads are indeed for prostitution.

       50,    On March 16, 2015, SA Fichtner called Backpage to notify them of the

prostitution related ad. SA Fichtner called Elizabeth McDougall,an attorney for Backpage,

and left a voicemail with her identifying himself as an agent with the California DOJ, and

explaining that he wanted Backpage to remove a known prostitution ad in the Escort

section. SA Fichtner left his cell phone number.

       51.    On March 16, 2015, SA Fichtner also called Carl Ferrer the CEO of

Backpage. SA Fichtner reached Carl Ferrer and identified himself and asked him about

removing a known prostitution ad. Carl Ferrer initially told him to report the ad by email

                                              15
 Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 17 of 46




to abuse@backpage.com but then asked for the ad's details. SA Fichtner provided the Post

ID for the ad. Ferrer seemed to be looking up the ad on a computer stating,"the other ads

from this user don't appear to be illegal." Ferrer was able to link the Escort ad to the non-

Adult couch ad. Ferrer said that he would personally report the prostitution ad and "lock

it out." The ad was in fact removed by Backpage thereafter.

       52.    Carl Ferrer also communicated with the agents via the email account

carl.ferrer@backpage.com regarding preservation of ads pursuant to law enforcement

request.

       53.    On March 17,2015,McDougall called SA Fichtner. SA Fichtner told her he

had spoken with Carl Ferrer and that he had removed the ad. McDougall asked how I knew

the ad was for prostitution. SA Fichtner said he could not provide details of his

investigation. SA Fichtner mentioned that he had seen numerous other ads on Backpage

that seemed to be for prostitution and asked why they were not being removed. McDougall

said that Backpage does not restrict a users' First Amendment right to post ads. She said

Backpage has a filtering process in place to prevent the posting ofillegal ads. McDougall

explained Backpage's four step filtering process. First, ads are screened by a computer

program that looks for flagged terms. If the ad passes the computer screening, it is then

screened twice by a human moderator — once before it gets posted and again after it is

posted. The final level offiltering comes from the public, who can report an ad directly to

Backpage via a link on the site.

        54.    SA Fichtner said he noticed several photos in the Escort section showing

 breasts and genitalia. SA Fichtner asked McDougall if there are restrictions on the types

                                             16
    Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 18 of 46




of photos that can be posted. McDougall said photos of that nature are not allowed and

should not make it through the filtering process. She said if those types of photos are

making it through the filtering process, then Backpage would need to identify the

moderator who screened the ad and correct the problem.

       55.    SA Fichtner asked McDougall to explain why the Escort section charged a

significantly higher fee than any other section on the website. She said the higher cost to

post adult escort ads was a recommendation to Craigslist.com by the Attorney General to

deter criminals from posting illegal ads, and that Backpage followed suit. McDougall

stated that Backpage works closely with law enforcements.

       56.    SA Fichtner reiterated that many Backpage ads appear to be blatant

prostitution ads. McDougall did not dissuade him from this impression, and returned to

her point about the First Amendment. She said that the intemet and prostitution were not

going away and ifBackpage were to restrict postings of Adult services on their website, it

would only drive the industry underground, making it more difficult for law enforcement

to investigate.

       57.    Through its investigation, the California Department of Justice Special

Agents learned that numerous email accounts are used by Carl Ferrer and other

Backpage.com employees to conduct its business.           Such email accounts include:

carl.ferrer@backpage.com,            joe®backpage.com,               dan@backpage.com,

rock@backpage.com,               carl@backpage.com,              andrew@backpage.com,

balley®backpage.com,         andrewa@backpage.com,          chris.kempel@backpage.com,

jasona@backpage.com,            stefan@backpage.com,             nathank@bacicpage.com,

                                            17
 Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 19 of 46




support@backpage.com,           records@backpage.com,           abuse®backpage.com,

reconciliation®backpage.com,          help®backpage.com,        kellyh@backpage.com,

craig@backpage.com; void@backpage.com, nobody@backpage.com.

      58.    California DOJ's investigation revealed the above email accounts were being

stored on Google's servers. Beginning in July, 2015, California DOJ obtained search

warrants for the above listed accounts in California Superior Court in Placer County.

California DOJ obtained search warrant returns for the Backpage email accounts from

Google.

       UNITED STATES SENATE,PERMANENT SUBCOMMITTEE ON
     INVESTIGATIONS,COMMITTEE ON ROM:ELAND SECURITY AND
     GOVERNMENTAL AFFAIRS,RECOMMENDATION TO ENFORCE A
     SUBPOENA ISSUED TO CEO CARL FERRER OF BACKPAGE.COM.
      59.    Your affiant is aware of a November 19, 2015, report issued by the United

States Senate, Permanent Subcommittee on Investigations, Committee on Homeland

Security and Governmental Affairs ("PSI Report") recommending enforcement of an

October 1, 2015,subpoena issued to Carl Ferrer.

      60.    The subpoena requested, among other items, documents concerning

Backpage's moderation efforts, including information related to editing or modifying ads

before publishing.   The subpoena also requested documents concerning metadata,

document retention, basic corporate information, and revenue derived from adult

advertisements.(PSI Report, p. 30.)

       61.   On the return date, Backpage produced twenty-one pages of publicly

available documents and submitted a letter objecting to certain document request in the


                                           18
     Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 20 of 46




subpoena on the grounds that they violated the First Amendment and were not pertinent to

a proper legislative investigation. (Id. at 30.) Backpage declined to produce the many

internal documents it possesses that are responsive to the subpoena's request for

information about its moderation procedures, data-retention policies, and financial

information. (Id. at 32.)

       62.    The Subcommittee overruled Backpage's objection explaining that

Backpage's vague and underdeveloped First Amendment arguments lacked merit.(Id. at

31.) The Subcommittee further rejected Backpages' entirely unexplained contention that

the document request in the October 1, 2015, subpoena was not pertinent to a proper

investigation. (Id. at 32) Undeterred by Backpage's noncompliance with its process, the

Subcommittee pursued its fact-finding through other means. The PSI Report detailed the

Subcommittee's preliminary findings.

       63.    The Subcommittee found substantial evidence that Backpage edits the

content of some ads, including by deleting words and images, before publication. The

record indicates that in some cases, the deletions likely served to remove evidence of the

illegality of the underlying transactions. (Id.) Specifically, as part of its moderation

process, it appears that Backpage will delete particular words or images that violate its

terms of service. (id.) Backpage's General Counsel Elizabeth McDougall told the

Subcommittee of this practice in a staff interview, but the company has so far refused to

provide additional documents about it. (Id.) The subcommittee attempted to take the

testimony of two Backpage employees in charge of its moderation practices, but they

refused to testify on the grounds that it might incriminate them. (Id.)

                                             19
  Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 21 of 46




       64.    The subcommittee, however, obtained evidence that from 2010-2012,

Backpage outsourced its moderation practices to a California-based company that

employed moderators in India. During this time, the moderators deleted certain images,

 words, or phrases from "adult" ads. (Id.) Specifically, Backpage issued specific content

guidelines and instructions to the moderators and continuously updated these instructions.

(Id.) Content guidance from Backpage typically took one ofthree forms: First, Backpage

provided descriptions of images it would accept, decline, or edit, including specific

 examples. Second, Backpage's guidance included lists of words that should prompt

 moderators to either fail or edit an ad. Finally, Backpage, often through Operations

 Manager Andrew Padilla or Carl Ferrer would, in some instances, answer questions from

 the company's moderators about failing, approving, or editing specific content in specific

 ads. (Id.)

        65. - Carl Ferrer, Andrew Padilla, among other Backpage employees, were in

 regular email contact with the moderators about the speed of the moderation process.

 Backpage had the ability to monitor the number of ads awaiting review in each queue,

 including whether certain ads had exceeded a certain amount of time from posting to

 approval. (Id.) Automatic email alerts notified Backpage managers when ads were waiting

 in the queue for longer than the target wait times. On occasion,Andrew Padilla or another

 Backpage employee emailed persons when ads sat too long in the queue to urge them to

 process the ad. (Id.)

        66.    Backpage mangers, including Carl Ferrer and Andrew Padilla, were

 intimately involved in communicating the content policies the California-based company

                                             20
    Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 22 of 46




that it outsourced its moderation practices were to apply. For example, guidelines in

October 2010 flagged for scrutiny not only certain sexual images, but also text that

conveyed an offer of sex for money("no pricing for services less than an hour"). (Id. at

18.) With respect to these particular changes in guidance, Mr. Ferrer wrote (via email),

"Better to edit by removing bad text or removing bad language. We will do this for a few

weeks to give users a chance to adjust." (Id. at 18.) In another email, Mr. Ferrer

communicated with the company it outsourced its moderation practice to about how to deal

with ads that offer services based on time increments —e.g. 15 or 30 minutes that are

standard in the illegal sex trade. Mr. Ferrer explained:"Removing bad pics and removing

bad text like 15 min '72 hour is critical. I think [the moderators] will be busy." (Id. at 19.)

       67.    Quality control for the screening and editing process was also an important

concern for Backpage during its contract with the California-based company. Backpage

encouraged the company's moderators to review ads quickly, but to not cut corners." (Id.

at 21.) Backpage attempted to monitor the moderators to provide "constructive feedback"

when a moderator failed an ad that should have been approved or vice versa. At least as

of 2010,the editing platform did not provide Backpage the ability to monitor the specific

edits a moderator made to a post; Backpage could only see the final product. (Id.)

       68.    In some instances, Backpage took corrective action after ads containing

violations of Backpage content policies were published even after going through the

screening and editing process. (Id.) In these cases, Backpage sent the violation to the

company with the ID number ofthe moderator who"missed"the particular violation. (Id.)



                                              21
  Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 23 of 46




The company would then retrain the moderator and explain why the particular item needed

editing. (Id.)

        69.      Quality control was important to Backpage not only to ensure compliance

with its policies, but also to ensure customer satisfaction. Backpage's revenue depends on

user's willingness to pay to post ads, the cost of which can range from a few dollars to

more than one hundred dollars as users buy upgrades to promote or sponsor ads to receive

more views. (Id.) In some instances, users complained to Backpage's customer service

department when images were deleted that the user knew should have been approved. Mr.

Ferrer reacted to that personally. (Id. at 21.) In one email, Mr. Ferrer noted "an increase

in users complaining about false positives" and urged the moderators to "exercise care

when removing images." In at least one instance, Mr.Ferrer offered a customer $1,000 in

"freebies" when an ad was erroneously edited. (Id. at 21.)

        70.      Statements publicly made by Backpage, California DOS's undercover

investigation of Backpage, and the PSI Report show that email is used to discuss the

criminality of various Backpage ads, including discussions on (1) its moderation process

 and whether various ads should be removed for violating its policies and/or whether various

 account holders should be permanently banned from posting on Backpage.com; (2)law

 enforcement subpoenas seeking ads tied to criminal activity, including prostitution; (3)

 complaints by the public regarding live ads on Backpage; and (4) reports by Backpage to

 NCMEC related to individuals who appear to be under 18 or even slightly above 18 years

 old.



                                             zz
    Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 24 of 46




       71.     Because Backpage is making millions of dollars a year on advertisements

that it knows are routinely tied to sex trafficking and prostitution, your Affiant believes the

email account carl.ferrer®backpage.comsontains evidence relevant to the investigation.

The Backpage business model is largely based on the fees it obtains from its escort section,

and there is probable cause to believe that the email account carl.ferrer@backpage.com

will have communications showings Carl Ferrer's knowledge of prostitution-related

criminal activity, how Backpage advances such criminal activity through its moderation

process, the money Backpage makes through advancing such activity, and other relevant

evidence. Based on my training, experience,and facts ofthis case,I believe probable cause

exists that the account carl.ferrer@backpage.com.contains the fruits, instrumentalities, and

evidence of the above stated crimes.


             BACKPAGE HAS KNOWLEDGE OF THE ILLEGAL ACTIVITY
                    OCCURRING IN ITS ESCORT SECTION

                                             Lawsuits

       72.    Many groups and individuals have discussed with Backpage the prostitution

activity occurring on its Escort section on multiple occasions. By letter dated September

21, 2010, twenty-one state Attorney Generals informed the then lawyer for Backpage the

following:"We believe that ads for prostitution, including ads trafficking children, are

rampant on the site and that the volume of ads will grow in light of Craigslist's recent

decision to eliminate the adult services section of the website." Backpage continued to

provide its "Escort" section to the general public. By letter dated August 31, 2011, forty-

five state Attorney Generals sent a letter to Backpage's then counsel discussing various

                                              23
 Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 25 of 46




cases the offices were prosecuting where children were trafficked on Backpage. (See

http://attorneygeneralin.govicases/backpage/ backpageletter.pdf; see also Craig GJ

transcript). Despite repeated warnings about facilitating prostitution, Backpage still

continued to provide its "Escort" section to the public.

       73.    While continuing to run its "Escort,"section, Backpage has been served with

civil complaints providing it additional notice of serious allegations involving sex

trafficking. For example, in 2010 Backpage was sued in M.A. ex. rel. P.K. v. Vill. Voice

Media Holdings,LLC and Backpage, 809 F. Supp. 2d 1041 (E.D. Mo. 2011). According

to the court papers, a juvenile of sex trafficking sued Backpage for her victimization after

ads were posted of her on Backpage. Specifically, from 2009 to 2010, Plaintiff MA., a

14-year-old, was being sexually trafficked by Latasha Jewell McFarland, an adult, who

pled guilty in a separate criminal case to using a facility in interstate commerce to promote

prostitution pursuant to 18 U.S.C. §1952(a)(3). Defendant McFarland, while in open

court, admitted to photographing M.A. displaying her private body parts in sexual

pornographic poses and posting the child pornography on Backpage as advertisements

seeking payment for sex. McFarland further admitted to paying Backpage for these

postings,and transporting M.A.for the purposes of multiple sexual liaisons for money with

adult male customers obtained through Backpage's website. Id. at 1041-42.

        74.    in seeking to hold Backpage liable, the lawsuit against Backpage alleged

the following:




                                             24
    Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 26 of 46




              * In 2009 and 2010,[Backpage]posted many advertisements which included
              explicit nude photographs of Plaintiff, MA., a minor, advertising her
              services as an escort for sex on backpage.com and received fees for each
              posting.
              * [Backpage] had knowledge that: explicit sexual pornographic photographs
              were being posted on its website; that postings on their website were
              advertisements for prostitution; that numerous minors were included in these
              postings for prostitution on its website; that sex trafficking of minors is
              prolific in the United States of America; that the internet, including their
              website, was used for advertisements for illegal sexual contact with minors;
              that on numerous prior occasions [Backpage was] made aware of minors
              being trafficked on their website; that according to [Backpage], on five prior
              occasions [Backpage] responded to subpoenas involving the trafficking of
              minors on backpage.com and this does not include other cases involving
              minors of which [Backpage is] aware wherein [Backpage] cooperated with
              authorities without subpoenas.
              * By posting explicit nude photographs of Plaintiff, MA., a minor, in an
              advertisement which advertised her services as an escort for sex on
              backpage.com, [Backpage] facilitated child sex trafficking and aided and
              abetted McFarland in violating each criminal statute and United States Treaty
              Optional Protocol herein alleged, in that:[Backpage] had a strong suspicion
              that the aforementioned crimes were being committed yet was so indifferent
              that [it] failed to investigate for fear of what it would learn;[Backpage] had
              a desire that these posters accomplished their nefarious illegal prostitution
              activities so that the posters would return to the website and pay for more
              posting; and [Backpage] continued to maintain their website so as to
              participate in these illegal transactions....
         Id. at 1045.

       75.    Backpage, through its lawyers, moved to dismiss the lawsuit and argued

immunity under the Communications Decency Act,47 U.S.C. § 230. After reviewing the

allegations and the Communications Decency Act ("CDA"), which serves as a bar for

many civil lawsuits and state criminal prosecutions against Internet-related entities, the

district court dismissed the lawsuit. Id. at 1058.




                                             25
  Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 27 of 46




       76.    In October,2014, Backpage was again sued by child sex trafficking victims

in Doe ex rel. Roe v. Backpage.com, LLC., 104 F. Supp. 3d 149, 149-65(D. Mass. 2015).

According to that lawsuit, Jane Doe No. 1, Jane Doe No. 2, and Jane Doe No. 3 were

juvenile victims ofsex trafficking advertised repeatedly on Backpage, Jane Doe No. 1 was

first trafficked by pimps on Backpage in February of2012,when she was 15 years old. She

was again sold on Backpage in March of 2013. Between June of2013 and September 10,

2013, her "services" were advertised on Backpage each and every day. As a result of the

ads, she engaged in 10 to 12 sex transactions daily with adult men in Massachusetts and

Rhode Island. Her pimp moved her from town to town every two days to avoid detection.

Jane Doe No. 1 appeared in some 300 ads on Backpage and was raped over 1,000 times.

Id at 153.

       77.    Backpage listed each ad featuring Jane Doe No. 1 as an offer of "escort"

services, a common euphemism for prostitution. According to the district court, the Jane

Doe No. 1 ads included known signifiers for child prostitution such as "young," "girl,"

"fresh," "tiny," "roses," and "party." Jane Doe No. l's pimp provided a prepaid mobile

 phone and a prepaid credit card to conceal Jane Doe No. l's identity when Jane Doe No. 1

 placed ads on Backpage at the direction of her pimp. When Jane Doe No. 1 attempted to

 enter her true age (which was under 18) during the purchase of an ad, Backpage would

 instruct her to enter her age as 18 or older. Photographs ofJane Doe No. 1 (with her facial

 features obscured, but at least on one occasion displaying a unique tattoo)accompanied all

 of her ads. Id. at 153.


                                             26
   Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 28 of 46




       78.    Jane Doe No. 2 was trafficked on Backpage by her pimp during various

periods between 2010 and 2012 at different locations in Massachusetts. She was first

advertised on Backpage when she was 15 years old. Ads featuring Jane Doe No. 2 were

posted either by her pimp or an older woman who worked with him (his "bottom"). The

ads would appear on Backpage an average ofsix times per day. Jane Doe No.2 was given

a prepaid mobile phone to answer calls from would-be customers generated by the

Backpage ads. As a result ofthe ads,she was coerced into 5-15 sex transactions every day.

Like the ads of Jane Doe No. 1,those of Jane Doe No.2featured her photograph. The ads

were placed using a prepaid credit card. Altogether, Jane Doe No. 2 was raped over 900

times while being trafficked by her pimp. Id. at 153.

       79.    Jane Doe No. 3 was trafficked on Backpage in December of 2013 by her

pimp and one or more of his associates. The Backpage solicitations for the underage Jane

Doe No. 3 described her as "new," "sweet," and "playful." As with the other Jane Does,

the ads were paid for with a prepaid credit card. Jane Doe No. 3 was also given a mobile

phone to take calls and texts from customers. She was taken to a hotel in Foxborough,

Massachusetts, where she was raped by men who responded to the ads. Photos ofJane Doe

No. 3, including one that she had taken of herself, appeared with the ads on Backpage. Id.

at 153.

       80.    Backpage, through its lawyers, again moved to dismiss the civil complaint

pursuant to the CDA. The district court granted the motion to dismiss.




                                            27
 Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 29 of 46




      81.    In 2012, Backpage was sued by three additional juvenile victims of sex

trafficking in J.S. v. Village Voice Media Holdings, LLC, d/b/a Eackpage.com LLC, 359

P.3d 714(Wash.S. Ct. 2015), after their advertisements were placed on Backpage and they

were raped by adult customers who responded to the advertisements. According to the

Second Amended Complaint, in 2010 "J.S.", a 15-year-old minor, was advertised on

Backpage along with multiple lascivious photographs of the minor. J.S.'s pimp paid

Backpage a fee for such advertisements. Advertisements of J.S. appeared in the escort

section over 100 different times. J.S. engaged in sexual intercourse with multiple adults a

day for a fee for several months. (Am. Compl.4.14.4)

       82.    According to the Amended Complaint,"S.L." was advertised on Backpage

in September 2010 when she was 13 years old. Her pimps dressed her up in lingerie and

took photographs of her to include in the ad. The pimps paid Backpage a fee for the

advertisements. S.L. was repeatedly trafficked to adult men and provided sex for a fee.

(Am. Cowl.5.1-5.4)

       83.    "L.C." was 13 years old when she was advertised for prostitution by her

 pimps on Backpage. From July 2010 until September 23,2010,the pimps paid for multiple

 advertisements on Backpage and included ad titles such as"80 DOLLAR DAY SPECIAL,

 ask for Tasha." In another ad,it stated "Face down Ass Up," while another ad stated "Let

 Em BLOW YOUR MIND." The ads included photos of the under-aged victim. After

 being advertised on Backpage, L.C. was raped by hundreds of adult men. (Am. Compl.

 6.1-6.5)


                                            28
     Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 30 of 46




       84.    Backpage, through its attorneys, moved to dismiss under the CDA. Unlike

 otherjurisdictions, the Washington Supreme Court held the CDA did not serve as a bar

 and the lawsuit is going forward. 359 P.3d 714,717-718.

       85.    Multiple anti-trafficking organizations filed amicus curiae briefs in the

 Washington law suit, including the National Center for Missing and Exploited Children

("NCMEC")and Shared Hope International, which is a non-profit, NGO funded by a U.S.

 Congresswoman in 1998 to help eradicate sex trafficking.

       86.    According to NCMEC, numerous family members found their relatives

 being advertised on Backpage and provided feedback directly to Backpage through the

"Report"feature on Backpage's site. The following communications were sent directly to

Backpage in response to various ads posted:

       *"No the girl ...is 16 shes my cousin she ra[n] away from home two months
       ago...The cops r trying to get her and her pimp. She is a runaway She got tattoos
       ofher pimp on her lower stomach and upper right eyebrow."
      " This ad has photos of my 16 year old sister who currently being trafficked and
      we are trying to get home. We have an active investigation going on and am
      trying to get her away from her pimp and bring her home. Please stop allowing
      whoever it is to post her. Shers) only a minor and we want her home."
       *"How dare you allow a post of my juvenile daughter being used in a sex
       trafficking post! Shame on you backpage -- you know what you're really all about
       and I am on a mission to take you down...Shame shame shame!"
(See Amicus Curiae Brief OfThe National Center For Missing And Exploited Children,
 In The Supreme Court OfThe State Of Washington,pg. 7.)


       87.    According to published statements made by Shared Hope International, at

 least 495 minor victims of sex trafficking have been linked to Backpage as of July 14,

                                           29
 Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 31 of 46




2015. (See hap://sharedhope.orW2015/07/14/495-child-sex-traff
                                                            icking-victims-linked-to-

backpage-com-visa-mastercard-amex-cut-ties-with-sitei)
                                                     .


          BACKPAGE HAS KNOWLEDGE OF THE ILLEGAL ACTIVITY
          OCCURRING IN IT'S ESCORT SECTION — DESCRIPTIVE ADS

       88.    In various interviews throughout the years, Backpage employees and/or

counsel have claimed that "Escort" ads are not necessarily criminal and are protected by

the First Amendment. A review ofvarious advertisements that Backpage has permitted to

go live and remain live on its site show that the ads appear criminal on their face.

       89.     By way ofjust a few examples,' on March 25,2016,an individual posted the

following advertisement for the Athens Georgia area:

       COLLEGE who Loves Ana$1 Crem$pies — 25
       Hi guys, it's YOUR GIRL MIYA AND I'm best head suc*ker it is an I'm not
       from here but Ijust moved here from Atl... I HOST ONLY AN PRIVATE AN
       DISCREET...Location. I love those OLDER WHITE MEN WHO LOVE
       THOSE BLACK FREAKY college student girls who REM ass and who's
       dominant Take control $$is req. No rushin no time limit. Ifthe offers fair
       enough...(((706-389-5223)))


       90.     Attached to the ad is a picture ofa young female posing in a black and white

printed bra and underwear. A second picture is a partial image ofher face. (See Exhibit 1.)

       91.     The above ad remained live on Backpage as ofApril 22, 2016.

       92.     Based on your Affiant's training and experience, I am familiar with the

following terminology and expressions commonly used in the prostitution context and seen



1 Each ad is attached as exhibits 1-3 to this affidavit to fully illustrate the different symbols and
pictures used that cannot be adequately conveyed with Microsoft Word.
                                                  30
    Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 32 of 46




in the above ad: Ana$1Crem$pies appears to be slightly coded to mean "anal cream pies."

"Anal cream pies" relates to sexual activity involving a person's anus, including

ejaculation. "Head sucker" is a slang term for oral sex performed on a man's genitals.

Your affiant interprets "req" to be shorthand for "required" and the individual is stating

that money is required for the sex acts. Your affiant has probable cause to believe that this

is a prostitution advertisement on Backpage and that Backpage knows such an

advertisement is connected to prostitution.

      93.     On April 16, 2016, an individual posted an ad in the Arizona escort section

ofBackpage, that read as follows:

      100 incalls * Phat @$$! 100$ incall — A*N*A*L *Queen PorN No. available
      22
      Hey KeLLY 415 602 6537
      Irn Young, Sexy, Sweet,Mature,Playful, & im Amazingly Talented. I'm
      Available 24/7
      *100% INDEPENDENT
      *Upscale Gentlemen ONLY
      *Always Safe & very Clean
      *No Police/Pimps
      *Must Be Clean & Respectful
      *Professional & Discrete * Upscale Beauty * 100% REAL
      GfExp,Behind Door, All Fetish Welcome
      B:*A*C*K*...D*O*0*R pLAY... CALL NOW KeLLY 415 602 6537

      94.     Attached to the ad were several pictures of a young women in various

lingerie. For example, one image shows her wearing a black bra, waist garter, and black

underwear while standing up taking a "selfie" with her phone. Another image shows her

wearing a black thong and orange bra while exposing her buttocks to the camera, along

with a partial side shot of her face. Another image shows her laying on her stomach



                                              31
  Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 33 of 46




wearing cream colored underwear. Her buttocks are the focal point of the camera. This

ad remained live on Backpage as of April 22, 2016.(See Exhibit 2.)

         95.     Based on your Affiant's training and experience, I am familiar with the

following terminology and expressions commonly used in the prostitution context:

"Incalls" is a term commonly associated with prostitution ads, and it means a customer

must come to the female's location; as opposed to "outcalls" where the female will go to

the customer's location. 100$ incalls refers to charging $100 for the customer to come to

the female's location. "Gf Exp" is shorthand for "Girlfriend Experience." "Girlfriend

Experience" refers to a customer wanting to have sexual intercourse as ifthey were have

sexual intercourse with their girlfriend. "A*N*A*L and B:*A*C*K*...D*O*0*R pLAY"

relate to the female's willingness to engage in anal sex and other commercial sexual

 activity involving the anus. Your Affiant has probable cause to believe that this is an

 advertisementfor prostitution and that Backpage knows it constitutes an advertisement for

 prostitution.

         96.     On April 18,2016,an individual posted an ad for the Long Island, New York

 area:

         SEXY - BEAUTIFUL — K1nKy B.B.W. BOMBSHELL DaNgeRouS CuRveS —

         24

         Good morning. Up and ready.... Juicy Thick Mann — Respectful and Mature
         Gents Only — 5'5 BBW Freaky Lii Mama — Available Now — INCSLLS ONLY —
         Sorry NO ANAL — 100000000% Real —No Games 11 Discrete and Very Clean 11
         SERIOUS CALLERS ONLY — RUDENESS will not be tolerated — Please NO
         PIMPS. NO LAW ENFORCEMENT! No THUGS! No Drama! Just Good Safe
         and Clean Fun! No Explicate talk!! No extra pictures — 6074815436 — Hauppauge
         Smithtown Commack Sayville Massapequa Ronkonkoma

                                             32
   Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 34 of 46




       97.      Attached to the post is a woman wearing black underwear and black fishnet

patterned nylons while bending over a toilet. Her buttocks are the focal point ofthe camera.

A second picture shows her sitting on a toilet and straddling the toilet while wearing the

same black lingerie outfit described above. The focal point is again on her buttocks. A

third pictures shows her in the same black lingerie outfit while kneeling on top of a bed.

Her back is facing the camera while she plays with her long hair. The above ad remained

online as of April 22,2016.(See Exhibit 3.)

       98.      Based on your Affiant's training and experience, "BBW" stands for Big

Beautiful Woman. "Freaky" relates to the sexual adventurousness of the individual. "No

Anal" is interpreted to mean no anal sex. No LEO is clearly stated and gives notice to

Backpage that the purpose of the ad is to engage in illegal activity. Your Affiant has

probable cause to believe that this is an advertisement for prostitution where the individual

will engage in commercial sex acts and Backpage knows this is an advertisement for

prostitution.

            BACKPAGE'S POSTING AND"MODERATION"PROCESS
       INTENTIONALLY PROMOTES PROSTITUTION IN VIOLATION OF 18
                            U.S.C. §1952(a)

       99.      Historically,Backpage required users to pay a fee to post any ad in the Escort

Section, while the non-adult sections were free. The fees for the escort section varied in

price depending on geographic location. Users would often provide a major credit card or

prepaid credit card to Backpage in order to upload the escort ads.



                                              33
 Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 35 of 46




       100. Starting around June 30, 2015, the major credit card companies stopped

processing payments for Backpage ads. In response,Backpage issued an online statement

stating it would no longer require a flat fee to post in the Escort section. However,

Backpage does require fees via credit card or bitcoin for any upgrades that a user may want

with the escort ads(described more fully below). Bitcoin is a form ofdigital currency and

its harder for law enforcement to track.

       101.      If a person wants to post an ad in the escort section, the following posting

rules display:

       You agree to the following when posting in this category:
       I will not post obscene or lewd and lascivious graphics or photographs which
       depict genitalia, actual or simulated sexual acts or naked images,
       I will not post any solicitation directly or in "coded" fashion in any illegal service,
       including exchanging sexual favors for money or other valuable consideration;
       I will not post any material on the Site that exploits minors in any way;
       I will not post any material on the Site that in any way constitutes or assists in
       human trafficking;
       I am at least 18 years of age or older and not considered to be a minor in my state
       of residence.
       Any post exploiting a minor in any way will be subject to criminal prosecution and
       will be reported to the Cybertipline for law enforcement.
       Postings violating these rules and our Terms ofUse are subject to removal without
       refund.

        102. After reviewing the rules, a person must press continue.

        103. After pressing continue, the user sees a screen titled "Step 1: Write Ad." A

number of fields are provided to be completed in creating an ad, including a title,

 description, the poster's age, location, email address, an optional mobile notification, and

an option to show links to the user's other postings. There is also a field to insert up to 12

images and a video.

                                               34
    Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 36 of 46




         104. After completing the relevant fields, the poster then sees a section for

"Upgrades" to keep the ad near the top of the list. For example, to post an ad in

Washington, D.C., a person can pay money to move their ad to the top every set number

of hours. A person can also pay extra to have their ad categorized with nearby additional

areas/cities, such as Northern Virginia and Southern Maryland. A person can also pay

more to "auto repost[the] ad", which allows their ad to advance to the top ofthe listings a

certain number of times every set number of days. A person can also pay extra to have a

"Sponsor Ad", where the ad will appear highlighted in thumbnails. A person can pay

$26.55 to have a sponsor ad for one week, $79.65 for four weeks, and $213.46 for 12

weeks.

       105. After selecting payment options, the poster must press "Continue." Next to

the "Continue" button is a phrase that states,"By placing this ad I agree to the terms ofuse

and privacy policy."

       106. The user is then taken to a screen to preview their ad. Once the user is

satisfied with the ad,the user submits the ad for upload to Backpage.

       107. Once an advertisement is uploaded to Backpage, the ad is placed in a queue

and it is not live yet. A computer program is run against the ad, checking to make sure at

least 26,000 various explicit words and code words associated with prostitution and other

criminal activity is not included in the ad. Explicit terms that are banned by Backpage

include terms such as anal, girlfriend experience, blow job, BBBJ (bare back blow job),

greek (relating to anal sex)and countless other terms that Backpage knows are indicative



                                             35
 Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 37 of 46




of prostitution. If an ad contains such explicit terms,the ad may be rejected and will not

be posted live.

       108. After the computer program is run against the ad, an employee in charge of

moderation is required to review the ad prior to it going live to make sure the ad is not for

prostitution and complies with Backpage's policies. If the ad complies with Backpage's

policies, the ad then goes live for the general public to see.

       109. After the ad goes live for others to see, additional moderators review the ads

as an additional layer of review to make sure the ads comply with Backpage's policies.

This is referred to as the second tier ofmoderation.

       110. Based on the moderation process Backpage employs,there is probable cause

to believe that Backpage knows it is posting ads for prostitution.

       1.11. As seen in the advertisements supra,people posting ads often insert symbols

between words that Backpage knows are tied to prostitution such as "anal." People also

shorten expressions that Backpage knows are tied to prostitution by converting "girlfriend

experience"to"gfexp." The ads still went live despite Backpage's "moderation" process.

There is probable cause to believe that Backpage knew the ad was an ad for prostitution

during the moderation process yet still allowed the ad to go live.

        11.2.     Historically, Backpage would also engage in an editing process of ads after

the ads went live online. Employee Jaala Joye Vaught testified in the Western District of

Washington grandjury that she started working at Backpage around July,2009. She started

off as a moderator and she was involved with second tier moderation after the ad went live

online. While working as a moderator, at times she would delete certain pictures or words

                                              36
   Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 38 of 46




from an ad and then allow the ad to remain live. For example,if an ad contained an image

showing full nudity,that image would sometimes be deleted and then the ad would remain

live for the general public to see online. If the ad contained an offer for a "blow job" for

money, she would edit out the offer or other offending language and then allow the ad to

be live for the general public to see. She testified that she edited the language of ads for

about a year until she was told not to do so anymore. Other times, the ad would be rejected

in whole and the ad would never go live online.

       113. Employee interviews conducted by IRS SA J. Lopez also reveal Backpage

editing ads and allowing them to then be live on their site. One interview involved former

employee Brian Alstadt, who worked for Backpage as a moderator from December,2010,

through October,2011. As a moderator,he would fix ad violations and then repost the ads.

A majority ofthe violations were for nudity and fetish words in the ads. If ads contained

only adults, the ad was cleaned and reposted. If the ads were for something other than

escorts, he was instructed to clean it up and make it appear that it wasjust for an escort and

not prostitution. Mr. Alstadt believed that about 75% of the ads were for prostitutes and

needed to be cleaned up. He further noted that people must be pretty stupid to not know

that the ads were for prostitution.

       114. Another interview involved La Tamara Barlow, who worked for Backpage

for a couple of months in 2011 before being let go by Backpage. According to her

interview, she deleted inappropriate pictures and terms from ads. She thought it was

obvious prostitution was occurring with the ads.



                                              37
 Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 39 of 46




       115. During an. interview of former employee Justin Dew, he informed IRS that

he was a moderator for Backpage from May,2010, to November, 2011. He reviewed ads

for term and photo violations. lithe ad was violating too many policies,the ad was deleted.

lithe ad did not violate too many policies, it was merely cleaned and reposted.

       116. During an interview of Brian Paterge, he informed IRS that he worked for

Backpage from February,2011,to February,2012. While reviewing ads,he would remove

words, pictures, and links that were deemed inappropriate. He estimated that 60-75% of

the ads were prostitution related.

       117. Based on Backpage's moderation practices,there is probable cause to believe

that Backpage knows many the ads found on its site historically and today are for

prostitution. There is also probable cause to believe that Backpage has intentionally

promoted prostitution by allowing ads to be posted or remain online after they were

reviewed, and in several instances edited, while collecting the fee posted by the users to

post such ads.

   DISTRICT OF ARIZONA PROSTITUION INVESTIGATIONS INVOLVING
                           RAMPAGE
        118. Your Affiant is aware of numerous federal cases involving prostitution

involving the use of Backpage. Below I have summarized some recent cases.

        119. On November 26, 2013, a federal grand jury indicted Kenneth Wayne

Becketts, Jr.("Becketts")on multiple charges for actual or attempted Sex Trafficking of a

 Minor in violation of 18 USC § 1951. See United States v. Kenneth Wayne Becketts, Jr.,

CR-13-01637-PHX-SRB (DKD). On October 29, 2014, Becketts pleaded guilty to one


                                            38
    Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 40 of 46




count of Conspiracy to Commit Sex Trafficking of a Minor. As set forth in the factual

basis ofhis plea agreement,Becketts and others recruited the juvenile victim,took sexually

suggestive photographs of her, and posted advertisements for her online, including on

Backpage. Id at Dkt. 31. Individuals who wanted to engage in commercial sex acts with

the victim called the number associated with the advertisement, and the victim ultimately

engaged in commercial sex acts with some ofthose individuals. Id. On March 30,2015,

Becketts was sentenced to 96 months' imprisonment. Id. at Dkt. 49.

       120. On December 18, 2013, Cory Deshaun Marshall was indicted in the District

of Arizona for Conspiracy to Commit Sex Trafficking (18 U.S.0 § 1594), Interstate

Transportation of a Minor for Prostitution (18 USC § 2423), Interstate Transportation for

Prostitution(18 U.S.C.§ 2421),Sex Trafficking and Attempted Sex Trafficking ofa Minor

and by Force, Fraud, and Coercion (18 U.S.C. §§ 1591 and 1594), and Attempted Sex

Trafficking by Force, Fraud, and Coercion (18 U.S.C. §1594). Marshall recruited and

enticed females to travel from Montana to Utah and Arizona with the intent to have those

females engage in prostitution. Marshall made false promises, threatened females with

physical force to control and coerce them into prostitution, and used physical force on at

least one known victim. Marshall photographed the females he recruited and utilized the

photographs in advertisements for prostitution that were posted on various Internet

websites, including Backpage.com. Marshall pled guilty on June 3, 2014, to a Class A

Felony violation of Conspiracy to Commit Sex Trafficking (Title 18'U.S.C. § 1594) and

was sentenced to 132 months and 5 year supervised release.



                                            39
Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 41 of 46




      121. On August 20,2014, Derrick Malik Patterson and Jessamy Eve Bennington

were indicted in the District of Arizona for Conspiracy to Commit Sex Trafficking (18

U.S.C. § 1594), Sex Trafficking of a Minor (18 U.S.C. § 1591(a)), Sex Trafficking by

Force, Fraud, or Coercion (18 U.S.C. § 1591(a)), and Transportation of Minor for

Prostitution (18 U.S.C. 2423). Patterson and Bennington instructed females on how to

engage in commercial sex activities in order to increase their proceeds. Patterson and

Bennington were provided with the proceeds derived from the acts offemales engaging in

commercial sex acts. Patterson and Bennington photographed females and used such

photographs in advertisements for commercial sex acts that Patterson and Bennington

posted on various Internet websites, including Backpage.com. Benington pled guilty on

July 17,2015,to a ClassE Felony violation ofMisprision of a Felony(18 U.S.C.4)and is

awaiting sentencing. Patterson pled guilty on February 11, 2016, to a Class A Felony

violation of Sex Trafficking of Children or by Force, Fraud, and Coercion (18 U.S.C.

§159I(a)) and is awaiting sentencing.

       122. On or about March 24, 2015, a federal grand jury returned a superseding

indictment charging A'Bram Kyle O'Bannon("O'Bannon")with,among other things,Sex

Trafficking of a Minor and Sex Trafficking by Force,Fraud or Coercion in violation of 18

U.S.C. § 1951. See United States v. A'Bram Kyle O'Bannon, CR-14-01530-PHX-JJT

(MH33). On October 20,2015,O'Bannon pleaded guilty to Sex Trafficking ofa Minor. As

set forth in the factual basis of his plea agreement, O'Bannon caused the victim to be

advertised on Backpage for the purpose of soliciting individuals to engage in commercial

sex acts with the victim. Interested individuals would call the phone number associated

                                          40
    Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 42 of 46




with the advertisement. Id. at Dkt. 74. As a result, the juvenile victim engaged in

commercial sex acts. Id. On February 8,2016, O'Bannon was sentenced to 168 months'

imprisonment. Id. at Dkt. 76.

                         PROMOTIONAL MONEY LAUNDERING

                      Backpage's Revenue Stream and Employees

       123. In terms of how Backpage generates revenue it has guarded the details ofits

total revenue and the revenue it generates from online escort advertising. In an interview

with ABC News that aired in April 2012, McDougall repeatedly refused to answer

questions about the revenue Backpage makes from adult advertisements.(See United States

Senate,Permanent Subcommittee on Investigations, Committee on Homeland Security and

Governmental Affairs, Recommendation to Enforce a Subpoena Issued to the CEO of

Backpage.com,LLC,dated November 19, 2015 ("PSI")). Based on PSI"s investigation to

date, however, Backpage's Corporate group had the following net yearly revenue:


         Year                                      Net Revenue
         2012                                      $71.2M
         2013                                    , $112.7M
         2014                                      $135M


       124. Your Affiant also reviewed a September 2013 statement by McDougall that

was submitted to the Arizona Governor's Task Force on Human Trafficking. She stated

that the Adult ads accounted "for less than 2% of overall content posted to the service." I

compared that figure to an internal chart I found in the email records which showed that in

August 2013,Adult ads were 1 % ofthe total count but 95% of the paid count, amounting

                                            41
 Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 43 of 46




to more than $10 million in revenue, while non-Adult ads like jobs were 47% ofthe total

count but amounted to only $526.60 in revenue.

       125. I know from the investigation that Backpage used a payment processor to

process the payments for the adult section advertisements. The user is provided a form to

enter their credit card information. Once that credit card has been validated and approved,

Backpage sends a response back to the main ad system that payment was received and the

user can create the ad. The payment processing system is hosted on servers located in

Phoenix, Arizona. For a number of years Backpage accepted Mastercard, Visa and

Discover card. As noted above, those credit card companies disallowed the use of their

cards for Backpage due to concerns over prostitution related advertisements.


       126. I know that Backpage has numerous employees needed to monitor the

website, conduct moderation, combat fraud, etc. In 2009, Craigslist ceased operations

which caused most of their prior customers to use Backpage. As a result, Backpage

increased the hiring of moderators to handle the increase in volume of adult ads. The

number of moderators doubled in size due to surge ofads as a result of Craigslist no longer

accepting adult advertisements. Backpage has been hiring regularly since 2009 with very

little turnover.

       127. To accommodate the increase in volume of adult ads, Backpage contracted

with a company whose employees were based in India to handle the first tier ofmoderation

review. Charles Craig, CEO of Craig Capital, found that there were approximately 50

people in India employed to conduct the first tier moderation. There were 64 people doing


                                            42
   Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 44 of 46




moderation in Phoenix. In terms ofemployee compensation,some ofthe senior moderators

were being paid a $105,000 annual salary. They would also receive a bonus equal to 10%

of their salary.

       128. Your Affiant knows from investigations conducted in Arizona and nationwide

involving the monies used to pay for adult ads on Backpage,that most if not all advertisers

had no legitimate income. For example,in the cases investigated in Arizona, investigators

routinely checked with the Department of Economic Security to determine whether the

individuals submitting ads had a reported income. In most cases, your Affiant found that

they had little-to-no other income other than monies derived from prostitution.

       129. There is probable cause to believe that Backpage knows many prostitution ads

were historically purchased with proceeds from prostitution activity(prior to the credit card

companies refusing to process such ads). There is also probable cause to believe that

Backpage knows many ads are currently being automatically reposted for a fee or featured

as thumbnails for a fee via proceeds from prostitution. Many ads note that the females are

available "24/7," demonstrating that prostitution activity is a full time job for that

individual. Additionally, many prostitution ads have been repeatedly purchased or

automatically reposted on a daily basis over the course ofweeks and/or months. Backpage

is able to track the number of ads posted, reposted, and featured as thumbnails for any

given account holder. Based on the full time nature of the job described in the

advertisements and the frequent use of Backpage by an account holder, there is probable

cause to believe that Backpage knows the fees it has collected historically and today come

from prostitution-related proceeds.
                                             43
 Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 45 of 46




      INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

       130. I anticipate executing this warrant under the Electronic Communications

Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A), and 2703(c)(1)(A), by

using the warrant to require Google to disclose to the government copies ofthe records and

other information (including the content of communications) particularly described in

Section I of Attachment B. Upon receipt of the information described in Section I of

Attachment B, government-authorized persons will review that information to locate the

items described in Section II ofAttachment B.


                                   CONCLUSION

       131. Based on my training and experience,and the facts as set forth in this affidavit,

there is probable cause to believe that on the computer systems in control of Google there

exists evidence of a crime, contraband and/or fruits of a crime.            Based on the

aforementioned factual information, I respectfully submit that there is probable cause to

believe that the Google E-Mail account described in Attachment A contains the fruits,

instrumentalities, and evidence of crimes described in Attachment B. Accordingly, a

search warrant is requested.

       132. This Court has jurisdiction to issue the requested warrant because it is "a court

of competent jurisdiction" as defined by 18 U.S.C. § 2711(3) and 18 U.S.C. §§ 2703(a),

(b)(1)(A)&(c)(1)(A). Specifically, the Court is "a district court ofthe United States ...

that has jurisdiction over the offense being investigated." 18 U.S.C.§ 2711(3)(A)(1).

        133.   Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer

                                             44
    Case 2:18-cr-00422-SMB Document 778-2 Filed 10/18/19 Page 46 of 46




is not required for the service or execution ofthis warrant.

                                     REQUEST TO SEAL

       134. The investigation into Backpage and the collection of relevant evidence is

ongoing.

       135. Agents fear that public disclosure of the e-mail account under investigation

in this affidavit will tip off Backpage and other individuals engaged in criminal activity

with or through Backpage. Agents fear that evidence will be destroyed if individuals are

tipped off.

       136. Because the Investigation is ongoing,I would request the Court to seal the

Application for Search Warrant, the Search Warrant, and supporting Affidavit in this

matter.

                                   Respectfully submitted,



                                   FBI SA Amy L. Fryberger
                                   Federal Bureau ofInvestigations


SUBSCRIBED TO AND SWORN TO
BEFORE ME THIS 1 .‘
                  . DAY
OF '-\,, .y-2016.
          -̀)



The Honorable Michelle H.Burns
United States Magistrate Judge


                                             45
Case 2:18-cr-00422-SMB Document 778-3 Filed 10/18/19 Page 1 of 5




                     EXHIBIT C
                    Case 2:18-cr-00422-SMB Document 778-3 Filed 10/18/19 Page 2 of 5



 AO 93 (Rev. 11/13) Search and Seizure Warrant



                                            UNITED STATES
                                                          LPn
                                                                               DISTRICT COURT
                                                                            for the
                                                              Eastern District of California

                   In the Matter ofthe Search of                         )
                                                                         )
       Information associated with email accounts identified in          )             Case No.
      Attachment A that is stored at premises controlled by the          )
               California Attorney General's Office                      )                 1 7 - SW 0 2 7 5                AC
                                                                         )
                                                  SEARCH AND SEIZURE WARRANT
 To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
 ofthe following person or property located in the           Eastern           District of                California
(identify the person or describe the property to be searched and give its location):


 SEE ATTACHMENT A,attached hereto and incorporated by reference.


        I find that the affidavit(s), or any recorded testimony,establish probable cause to search and seize the person or property
 described above,and that such search will reveal(identify the person or describe the property to be seized):

 SEE ATTACHMENT B,attached hereto and incorporated by reference.



           YOU ARE COMMANDED to execute this warrant on or before                                May 2,2017          (not to exceed 14 days)
        1 in the daytime 6:00 a.m.to 10:00 p.m.
        0                                                     0 at any time in the day or night because good cause has been established.

          Unless delayed notice is authorized below, you must give a copy ofthe warrant and a receipt for the property taken to the
  person from whom,or from whose premises, the property was taken, or leave the copy and receipt at the place where the
  property was taken.

           The officer executing this warrant, or an officer present during the execution ofthe warrant, must prepare an inventory
  as required by law and promptly return this warrant and inventory to: any authorized U.S. Magistrate Judge in the Eastern
  District ofCalifor
                   nia.
     0 Pursuant to 18 U.S.C.§ 3103a(b),I find that immediate notification may have an adverse result listed in 18 U.S.C.
  § 2705(except for delay oftrial), and authorize the officer executing this warrant to delay notice to the person who,or whose
  property, will be searched or seized (check the appropriate box)
      1:1 for         days(not to exceed 30) 0 until, the facts justifying,the later specific date of


  Date and time issued:               icrir?
                                     If
                                     f                   4 96                                     444A
  City and state:             Sacramento,California                                               Allison Claire, U.S. Magistrate Judge
                                                                                                          Printed name and title
                     Case 2:18-cr-00422-SMB Document 778-3 Filed 10/18/19 Page 3 of 5



AO 93 (Rev. 11/13)Search and Seizure Warrant(Page 2)(modified)

                                                                     Return
Case No.:                            Date and time warrant executed:          Copy of warrant and inventory left with:
                                            tli1i5120t1          ic042,41-%       Specia Ay-n44 ,pPtc-    ,  ,-Skr erye D.-a%-
Inventory made in the presence of:

Inventory ofthe property taken and name ofany person(s)seized:




                                                                   Certification


                  I swear that this inventory is a true and detailed account ofthe person or property taken by me on the warrant.



                                     _ - —
                     Subscribed,sworn to,and returned before me this date.




                                          Signature ofJudge                                            Date
     Case 2:18-cr-00422-SMB Document 778-3 Filed 10/18/19 Page 4 of 5




1                                       ATTACHMENT A

2                             Description of Property to be Searched

3     This warrant applies to information associated with the following email addresses for the
4     time period of, 2010-2016:
5           carl.ferrer@backpage.com,
6           carl@backpage.cotn,
7           ferrer.carl@gmail.com,
8            andrew@backpage.com,
9           joye@backpage.com,
10           adam@bacicpage.com,
11           abuse@backpage.com,
12           jim.larkin@villagevoicemedia.com, and
13           michaellacey@villagevoicemedia.com,
14    that is stored at the California Attorney General's Office, located at 1300 I Street,
15    Sacramento, California, 95814.
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:18-cr-00422-SMB Document 778-3 Filed 10/18/19 Page 5 of 5




1                                           ATTACHMENT B
2                                   Items to be Searched and Seized

3        I.         Items to be seized by the government
4              All information, in whatever form it exists, that constitutes fruits, evidence, and
5     instrumentalities of violations of Title 18, United States Code §§ 1952(a)(Interstate and
6     Foreign Travel or Transportation in Aid ofRacketeering Enterprises); 1956(a)(1)(A)(i)
7 (Promotional Money Laundering); and 1956(h)(Conspiracy to Commit Money
8     Laundering)involving Backpage.com,including, for each account, address, or identifier
9     listed in Attachment A,information pertaining to the following matters:
10             a.      Any information related to Backpage.com matters;
11             b.      Any communications to,from, or concerning Backpage.com;
12             c.      Records relating to who created,used,or communicated with the account
13                     or identifiers, including records about their identities and whereabouts.
14       II.        Search Procedure
15             a.      Upon receipt ofthe items described in Attachment A,the Filter Team will
16    review the documents for privilege or protection only and will disseminate non-
17    privileged and non-protected documents to the Investigative Team. The Investigative
18    Team will determine which documents constitute evidence of unlawful activity. Because
19    the Filter Team will be properly walled offfrom the Investigative Team,it may review
20    emails to and from Elizabeth McDougall or other Backpage attorneys to determine ifthey
21    properly qualify for privilege or protections, in accordance with procedures set forth
22    above. This will eliminate the risk that protected information from or to Ms. McDougall
23    or other Backpage attorneys will reach the Investigative Team.
24
25
26
27
28
Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 1 of 51




                     EXHIBIT D
              Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 2 of 51


AO 106(Rev.04/10) Application fora Saud Warrant


                                                                                                                ►RIGINAL
                                                                                                                 F
                                                                  for the                                               ILED
                                                       Eastern District of California
                                                                                                                   APR 18 2017
                                                                                                     EALEERWA
                                                                                                     et      stracjauoRRT
             In the Matter ofthe Search of                                                                              taA
  Information associated with email accounts identified )                      Case No.
in Attachment A that is stored at premises controlled by )
       the California Attorney General's Office                             e17 -sky-() 2 7 5                      AC

                                  APPLICATION FOR A SEARCH WARRANT
       I,a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury thatIhave reason to believe that on the following person or property (Identifi, the person or describe the
property to be searched andgive its location):
SEE ATTACHMENT A, attached hereto and incorporated by reference.
located in the             Eastern              District of           California             , there is now concealed fid.cit6 the
person or describe theproperty to be seized):

SEE ATTACHMENT B, attached hereto and incorporated by reference

        The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
             O evidence of a crime;
             O contraband, fruits of crime, or other items illegally possessed;
             O property designed for use, intended for use, or used in committing a crime;
             O a person to be arrested or a person who is unlawfully restrained.
        The search is related to a violation of:
          Code Section                                                  Offense Description
       18 U.S.C. § 1952(a)               Interstate and foreign travel or transportation in aid of racketeering enterprises
       18 U.S.C. § 1956(h)                                 Conspiracy to launder monetary instruments
   18 U.S.C. § 1956(a)(1)(AXI)                                Laundering of monetary instruments
     The application is based on these facts:
SEE AFFIDAVIT, attached hereto and incorporated by reference.
          O Continued on the attached sheet.
          O Delayed notice         days (give exact ending date if more than 30                                         ) is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                               piicant's signdlive
                                                                                   Amy L. Fryberger, Special Agent, FBI
                                                                                             Printedname and title
Sworn to before me and signed in my presence.

Date:              v./ 7
                                                                                               Judge's signature
City and state: Sacramento, California                                               Allison Claire, U.S. Magistrate Judge
                                                                                             Printed name and title
        Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 3 of 51




 1 PHILLIP A. TALBERT
   United States Attorney
                                                                                   ORIGINAL
 2 NIRAV IC DESAI                                                                      INACOL
                                                                                     AEED
   Assistant United States Attorney                                                  APR 18 207
                                                                                             1
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814                                                                 tRD     C
                                                                              AS    gbv9      OCAuFUORRMA
 4 Telephone: (916)554-2700                                                 BY
   Facsunile: (916)554-2900
 5
 6 Attorneys for Plaintiff
 7
   United States of America               SEALE_
  8                              IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

 10
    IN THE MATTER OF THE APPLICATION                     CASE NO.
                                                                      t1      - SW - 0 2 7     5       AC
 11 OF THE UNITED STATES OF AMERICA
    TO SEARCH INFORMATION ASSOCIATED
 12 WITH EMAIL ACCOUNTS IDENTIFIED IN                    trklitt7POSISI,TORDER RE: REQUEST TO SEAL
    ATTACHMENT A THAT IS STORED AT                       DOCUMENTS
 13 PREMISES CONTROLLED BY THE
    CALIFORNIA ATTORNEY GENERAL'S                        UNDER SEAL
 14 OFFICE
 15
 16                                            SEALING ORDER

 17          Upon application ofthe United States of America and good cause having been shown,

 18          IT IS HEREBY ORDERED that the search warrant and search warrant affidavit underlying the

 19 search warrant in the above-entitled proceeding shall be filed under seal and shall not be disclosed to
20 any person, unless otherwise ordered by this Court.

'21
22    Dated:        ff/         7                                 41
                                                                   144
                                                                     •---
                                                                Hon. Allison Claire
23                                                              U.S. MAGISTRATE JUDGE
24
25
26
27
28


       SRAL1NG ORDER                                     1
     Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 4 of 51




 1   IN THE MAI IBA OF THE SEARCH OF:
2    INFORMATION ASSOCIATED WITH
     EMAIL ACCOUNTS DESCRIBED IN
     ATTACHMENT A
4
     ALL STORED AT:
5
     CALIFORNIA ATTORNEY GENERAL'S OFFICE
6
     1300 I STREET
7    SACRAMENTO,CALIFORNIA 95814
8
 9       AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT

10          I,Amy L. Fryberger, being duly sworn, depose and state as follows:

11                                      INTRODUCTION

12                 I am a Special Agent with the Federal Bureau ofInvestigation("FBr),

13   currently assigned to the FBI Field Office in Phoenix, Arizona. I have been employed by
14   the FBI as a Special Agent for eight and a half years. As part of my responsibilities, I am
15   charged with investigating violations ofstatutes applying to human trafficking. I have
16   collaborated with other squads that specialize in money laundering investigations as well

17   as with the Internal Revenue Service ("IRS"). Prior to working human trafficking cases,

18   I was assigned to work national security, gang;and drug investigations.

19          2.     I make this affidavit in support of an application for a search warrant for

20   content and records associated with the email accounts described in Attachment A,which

21    are stored at the California Attorney General's Office, 1300 I Street, Sacramento,

22    California, 95814.

23          3.     I have probable cause to believe that evidence of violations of18 U.S.C.

24    §§ 1952(a), 1956(a)(1)(A)(i), and 1956(h), are located in and within the email accounts

25    described in Attachment A,which is attached hereto and incorporated by reference. I

26    have reason to believe that the aforementioned email accounts that are the subject ofthe

27    instant application will contain evidence that the "adult" advertisements Backpage.com

28 ("Backpage") and its officers chooses to accept and publish are actually for illegal
 Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 5 of 51




1    services. Thus, as outlined below,and based on my training and experience, there is
2'   probable cause to believe that evidence,fruits and/or instrumentalities ofthe
3    aforementioned crimes; as further described in Attachment B,which is attached hereto
4    and incorporated by reference, are located in the accounts.
5           4.     I am familiar with the information contained in this Affidavit based upon
6    the investigation I have conducted, along with my conversations with law enforcement
7    officers and others and review ofreports, grand jury transcripts, agent notes, and database
8    records, along with other public documents. This Affidavit is submitted for the limited
9    purpose ofsecuring a search and seizure warrant. It does not include each and every fact
10   known to me or the government about the investigation. I have set forth only those facts
11   thatI believe are necessary to establish probable cause.
12                                 STATUTORY AUTHORITY
13          5.     The "Travel Act," pursuant to 18 U.S.C. § 1952(a), prohibits,in part, the
14   use ofthe mail or any facility in interstate or foreign commerce with the intent to
15   otherwise promote, manage,establish, carry on,or facilitate the promotion, management,
16   establishment, or carrying on of any unlawful activity, and thereafter performs or
17   attempts to perform an act to promote, manage,establish, carry on,or facilitate the
18   promotion, management,establishment and carrying on ofsuch unlawful activity.
19          6.     "Unlawful activity," as defined in 18 U.S.C.§ 1952(b),includes
20   prostitution offenses in violation ofthe laws of the State in which they are committed or -
21   ofthe United States. Prostitution is illegal in the State of California. (See, e.g., Cal.
22   Penal Code § 647(b).)
23          7.     Sex trafficking ofjuveniles, or any person by means offorce,fraud or
24   coercion,is a violation of 18 U.S.C. § 1591.
25          8.     Title 18, United States Code,Section 1956(h)prohibits a conspiracy to
26   commit money laundering, and the prosecution is obliged to establish that:(1) an
27   agreement to commit money laundering existed between one or more persons;(2)the
28
                                                  - 2-
     Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 6 of 51




1    defendant knew that the money laundering proceeds had been derived from an illegal
2    activity; and(3)the defendant knowingly and voluntarily became part of the conspiracy.
3           9.      Title 18, United States Code, Section § 1956(a)(1)(A)(i) prohibits what the -
4    case law calls "Promotional Money Laundering." Specifically, Section 1956(a)prohibits
5    the following:(a)(1)"Whoever,knowing that the property involved in a financial
6    transaction represents the proceeds ofsome form of unlawful activity, conducts or
7    attempts to conduct such a financial transaction which in fact involves the proceeds of
8    specified unlawful activity — (A)(i) with the intent to promote the carrying on ofspecified
9    unlawful activity." "Financial transaction" is defined under 18 U.S.C. § 1956(a)(1) as
10   follows:"a financial transaction shall be considered to be one involving the proceeds of
11   specified unlawful activity if it is part of a set ofparallel or dependent transactions, any
12   one of which involves the proceeds of specified unlawful activity, and all of which are
13    part of a single plan or arrangement."
14           10.    The investigation shows that many,if not most, of the paid advertisements
15    on the Backpage website are for prostitution activities in violation of 18 U.S.C.
16   § 1952. Furthermore,the investigation indicates that many,if not most,ofthe individuals
17    advertising those services have no other legitimate source ofincome, and, accordingly,
18    that much,if not most, ofthe money used to pay for those advertisements is derived from
19    illegal prostitution activity in violation of 18 U.S.C. § 1952.
20           11.    The investigation also shows there is probable cause that James Larkin and
21    Michael Lacey are the true beneficial owners ofBackpage,and that Carl Ferrer, Larkin,
22    Lacey, Andrew Padilla, Adam Padilla, Joye Vaught,and other officers and employees of
23    Backpage know that much,if not most,ofthe money Backpage receives for suchpaid
24    advertisements represents proceeds from illegal activities. Similarly, the investigation
25    shows that the monies paid for the advertisements are used to facilitate illegal prostitution
26    and to perpetuate Backpage's business by,among other things, paying moderation
27    employees to sanitize the submission of advertisements, maintaining the servers used to '
28
                                                   -3-
 Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 7 of 51




     promote Backpage's Adult internet site, paying managers and other employees,
 2   maintaining a headquarters, and paying the owners ofthe website. In sum,as detailed
 3   below,there is pthbable cause that Larkin, Lacey,Andrew Padilla, Adam Padilla,
4    Vaught, and other officers and employees of Backpage are engaging in promotional
5    money laundering and conspiracy to commit promotional money laundering.
6             PROSTITUTION AND SEX TRAFFICKING ON THE INTERNET
7            12.     Based on my training and experience,I know that the internet has
 8   transformed the commercial sex trade.
 9           13.     Prior to the rise ofthe hamlet,commercial sex took place on the streets, at
10   casinos,truck stops, and other physical locations.
11           14.     With the Internet, individuals involved in advertising commercial sex now
12   post advertisements online on various websites,including classified ad websites. Such
13   online sites facilitate the commercial sex trade by providing an easily accessible forum
14   that matches buyers ofsex with the individuals providing sex acts for a fee. The
15   individuals providing sex acts for a fee include minor and adult victims ofsex trafficking
16   and adult individuals voluntarily engaging in prostitution.
17                  UNDERLYING INVESTIGATION INTO BACKPAGE.COM
18           15.     Backpage is a company that provides online classified advertising at the
19   website www.Backpage.com. Backpage can be accessed throughout the United States
20   and in foreign countries. It was created around 2004.
21           16.     Backpage has offices and employees in Phoenix, Arizona, and Dallas,
22   Texas. Carl Ferrer is the CEO ofBackpage,and remains active within Backpage to this
23   day.
24          . 17.    Beginning in 2004,Backpage was owned by a parent company called New
25   Times Media("NTM"),later called Village Voice Media("VVM"). In September 2012,
26   Lacey and Larkin decided to sell other holdings within VVM and retain ownership of
27   Backpage.
28
                                                   4-
     Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 8 of 51




1          . 18.    Backpage allows users to post classified ads under numerous categories
2    including, among others, automotive, buy/sell/trade,jobs,real estate for sale, rentals, and
3    adult entertainment. The ads are categorized by location, allowing a user to decide the.
4    city and country to post ads in or to browse. Numerous cities throughout the United
5    States are provided, along with cities in foreign countries.
6            19.    The adult entertainment section is broken up into different categories,
7    including "adultjobs,""body rubs,""dorlination & fetish,""escorts,""male escorts,"
8    "phone & websites," "strippers/strip chibs," and "transsexual escorts."
9           20,     Backpage had an adult section offering "services" and "body nibs" starting
10   in 2004. Backpage had an "escorts" section starting as early as 2006.
11           21.    Beginning in 2010,Backpage began mating large profits per year for ads
12    posted in the Escorts section ofthe site after its competitor, Craigslist, shut down its own
13    adult services section. Craigslist was an online classified ad site similar to Backpage.
14    Craigslist faced public pressure from numerous state attorneys general to shut down its
15    adult services section because it was commonly linked to sex trafficking and prostitution.
16    Once Craigslist shut down its adult services section, Backpage began to See a spike in the
17    escort ads posted on its site, along with a spike in profits. In 2011 alone, Backpage began
18    making more than $30 million a year.
19           22.    In January 2017,Backpage closed its adult advertising section in the United
20    States, asserting years of government pressure left it no choice but to shutter its most*
21    popular and lucrative feature. The decision came shortly after a U.S. Senate panel
22    released a report alleging Backpage concealed criminal activity by removing words from
23    ads that would have exposed child sex trafficking and prostitution.
24
                    LAW ENFORCEMENT INVESTIGATION INVOLVING
25                      SEX TRAyFICIaNG ANDIROSTMITION
26           23.    Ads posted within the escort section ofBackpage are routinely tied to sex
27    trafficking and prostitution crimes. For the past seven years,law enforcement at the
28
                                                  -5 -
 Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 9 of 51




     local, state, and federal level have repeatedly investigated and charged pimps and other
 2   individuals in connection with adult and child sex trafficking on Backpage. Within the
 3   FBI Phoenix field office alone,numerous defendants have been charged and convicted of
 4   sex trafficking and other prostitution offenses involving Backpage.
 5          24.    The charging and prosecution of pimps and other traffickers who utilize
 6   Backpage are largely publicized. A review ofthe FBI's website alone reveals over 200
 7   press releases specifically mentioning Backpage in connection with individuals charged
 8   and/or convicted of sex trafficking and other prostitution related offenses.
 9         25.     Over the past several years,law enforcement has been involved in
10   operations targeting the customers ofcommercial sex on Backpage ("Johns"). Law
11   enforcement has posted numerous undercover ads in the escort section as thinly veiled
12   advertisements for prostitution. Hundreds of Johns have been arrested in the process.
13         26.     Operations targeting Johns on Backpage have also been widely publicized.
14   For example,in "Operation Flush the Johns,"law enforcement in Nassau County,New
15   York, posted undercover prostitution advertisements on Backpage from April 18,2013,
16   to May 24,2013. The ads included a fictitious woman known as "Amber," age "27," in
17   scantily clad photographs claiming to be"the girl next door," who is "420 friendly"
18 (slang for marijuana use), and "very open minded." After reviewing the ads,the
19   customers arranged to meet the fictitious individuals advertised. Each meeting was
20   captured on hidden cameras where Johns agreed to pay undercover female agents
21   between $50 and $100 for sex acts. As a result ofthe operation, 104 Johns were arrested.
22 (See http://www.nydailynews.cominew-york/104-johns-nabbed-nassau-county-pay-sex-
23   article-1.1361717).
24         27.     A similar operation was conducted throughout the country in 2014,in an
25   operation dubbed "National Day ofJohns Arresti." Undercover escort ads were posted
26   on sites including Backpage,resulting in the arrests of496 Johns. The operation
27   involved law enforcement in Arizona, Colorado,Illinois, Massachusetts, Minnesota,
28
                                                 - 6-
     Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 10 of 51




1     Nevada,North Dakota, Ohio, Oregon,Pennsylvania,South Carolina, Texas, Virginia,
2     and Washington. (See http://www.cookcountysheriff.com/press_page/press_
3     NationalSex Traffickng Sting2014 08_06 2014.html)
4                       CALIFORNIA DEPARTMENT OF JUSTICE
                   UNDERCOVERINIVESTIGNITON INTO BACKPAGE.COM
5
6           28.     I am aware of an undercover operation conducted in California targeting

7     Backpage's facilitation of prostitution by posting ads. In March 2015, California

8     Department ofJustice ("California DOJ")Special Agent("SA")Tera Mackey and SA

9     Brian Fichtner began an undercover investigation into Backpage.com. SA Mackey was

10    assigned to the California DOJ Sexual Predator Apprehension Team in 2001. Her duties

11    included the investigation ofthe sexual exploitation ofchildren, which often involves the

12    use of the internet. SA Mackey is currently assigned to the California DOI eCrime Unit,

13    where she engages in investigative work for crimes committed on the internet SA Brian

14    Fichtner has been a member ofthe eCrime unit and has received extensive training on

15    computer related crimes since 2012. Prior to being assigned to the eCrime unit, he was
16    with the Bureau ofNarcotic Enforcement for twelve years.

17           29.    On March 6,2015, SA Fichtner posted two fictitious undercover ads in the

18    Sacramento region of Backpage. One ad offered adult companionship for money in the

19    Escort Section and the other ads listed a sofa for sale in the"Buy,Sell,Trade" section. In

20    both ads,SA Fichtner used the same account information — a state funded credit card to

21    pay Backpage.com to post the ad, an undercover cell phone number, and the email

22    address katiecattl9®gmail.com.

23           30.    To post the Escort ad, SA Fichtner went to the Backpage homepage. The

24    first page displayed eleven(11)sections with sub-categories; for instance,the"Adult"

25    section contains the "Escort" sub-category and users can click directly on the Escort

26    category from the homepage. At the top ofthe page, there was a "Post Ad"link. He

27    clicked on this link and it displayed a page that listed eleven(11)sections similar to the

28
                                                  - 7-
Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 11 of 51




 1   homepage. He clicked on the category of"Escorts" and a page was displayed with
 2 "Posting Rifles." After clicking a button at the bottom ofthe page,he continued the
 3   posting process:
 4          31.    The next page displayed a blank template for entering the title, description,
 5   age,location, email address, and photos or videos for the ad. Backpage listed a fee of
6    $10 for the Escort category. Toward the bottom ofthe page,upgrades to the ad were
 7   offered for additional fees. Upgrades included automatically reposting the ad to the top
 8   ofthe page or highlighting the ad with a "thumbnail." Users could pay anywhere from
 9   $40 to repost an ad several times a day,to $960 to repost an ad 104 times a day.
10         32.     To drift the fictitious ads,SA Fichtner used Backpage ads reviewed during
11   the investigation as templates. He included a photograph of a woman dressed in lingerie
12   who described herselfas "clean, safe, and 100% independent" and offered to make users'
13 "dreams come true," mentioning an hourly rate of$175. Once the template was
14   completed, he clicked on the "Continue" button at the bottom ofthe page; next to the
15 "Continue" button was the statement,"By placing this ad I agree to the terms ofuse and
16   privacy policy." He then clicked on the linked terms and policy.
17         33.     SA Fichiner continued to the next page ofthe process where he displayed a
18   preview ofhis advertisement and listed the cost of$111.20 to post the ad; he paid to auto-
19   repost eight(8)times and $21.20 for a Sponsored ad thumbnail on the side banner. At
20   about 8:52 am,he clicked on the "Post Ad Now"button and was forwarded to the
21   payment page requesting payment by credit card or Bitcoin. He paid with a credit card
22   utilizing state provided funds. Below the "Submit" payment button,there was a message
23   stating,"The charge will appear on your statement as: BP NATIONAL,Payment
24   Solutions BV.,Stawinskylaam 601, 1077XX, Amsterdam,Netherlands." After clicking
25   on the "Submit" button, he received a "Thank you" message. •
26         34.    Immediately after posting the ad, an email was sent on behalf of
27   sacraraento.backpage.cora to the email address SA Fichtner provided when posting the
28
                                                -8-
      Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 12 of 51




1      ad. The email thanked SA Fichtner for posting the ad and explained that the ad was
2     "Pending" and "will be released soon." The email noted the posting date,the expiration
3      date,and the cost ofthe ad. The ad was posted on Backpage at about 9:00 am.
4            35.     SA Fichtner went through a similar process to post the non-Adult ad — a
5      couch for sale in the "Buy, Sell, Trade" section on Backpage.com;there was no
6      minimum fee required for the non-Adult ad,but he paid $122 to promote the ad via a
7      Sponsored side banner thumbnail, as well as 26 auto-reposts.
8             36.    SA Mackey was assigned to monitor and document all calls and texts sent
9      to the undercover cell phone used in the ads.
10            37.    Within minutes ofthe Escort Ad going live,SA Mackey began receiving
11     calls and texts. Between the 6th and 16th ofMarch 2015, SA Mackey received
12     approximately 197 text messages and 134 phone calls inquiring about the Escort Ad. SA
13     Mackey received one text message inquiring as to the availability ofthe couch.
14            38.    While working in her undercover capacity, SA Mackey communicated with
15     several of the potential customers tied to the escort ad,sending and receiving a total of
16     747 text messages. Many potential customers used terms in their messages and phone
17     calls commonly seen in the commercial sex context. Based on my training and
18     experience, along with the training and experience ofSA Mackey and SA Fichtner, the
19.    terms used by the customers'in their messages was understood as follows:
20            a. Incalls and/or Outcalls: An "incall" is where the customer comes to the
                "escort's" location and an "outcall" is where the escort goes to the
21               customer's location. Many users asked SA Mackey about her
22               incall/outcall policy.
              b. Donation:"Donation" in the "escort" context means the fee an escort
23               would charge for sex acts; in researching commercial sex cases,
24               particularly those on Bacicpage.com,both prostitutes and customers
                 seem to believe that by saying "donation" rather than fee, they are
25               protected from possible criminal charges.
26            c. BBBJ:"Bare Back Blow Job" — Fellatio without a condom.
              d. FS:"Full Services" — Sexual intercourse to completion
27
28
                                                   -9-
Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 13 of 51




            e. GFE:"Girlfriend Experience" — a session that is more like lovemaking
 1
               with a girlfriend than a commercial service.
2           f. Greek: anal sexual intercourse
 3           39.    Ofthe 747 text messages that were sent and received, SA Mackey received
4     one video, via text message,of an adult male having intercourse with a "blow up doll"
 5    and photographs of two potential customers' faces.
 6           40.    Based on the number of phone calls and text messages,I infer that a large
 7    number ofindividuals viewed the ad posted as a prostitution ad. Because numerous
 8    individuals viewed the ads as prostitution ads,there is probable cause to believe that
9     Backpage knows that these types of ads are indeed for prostitution.
10          41.     On March 16,2015,SA Fichtner called Backpage to notify them ofthe
11    prostitution related ad. SA Fichtner called Elizabeth McDougall, an attorney for
12    Backpage, and left a voicemail with her identifying himself as an agent with the
13    California DOJ,and explaining that he wanted Backpage to remove a known prostitution
14    ad in the Escort section. SA Fichtner left his cell phone number.
15           42.    On March 16,2015, SA Fichtner also called Carl Ferrer, the CEO of
16    Backpage. SA Fichtner reached Carl Ferrer and identified himself and asked him about
17    removing a known prostitution ad. Carl Ferrer initially told him to report the ad by email
18    to abuse@backpage.com, but then asked for the ad's details. SA Fichtner provided the
19    Post ID for the ad. Ferrer seemed to be looking up the ad on a computer stating,"the
20    other ads from this user don't appear to be illegal." Ferrer was able to link the Escort ad
21    to the non-Adult couch ad. Ferrer said that he would personally report the prostitution ad
22    and "lock it out." The ad was in fact removed by Backpage thereafter.
23           43.    Carl Ferrer also communicated with agents Fichtner and Mackey via the
24    email account carl.ferrer@backpage.com regarding requests to preserve various
25    Backpage ads agents believed to be indicative ofprostitution.
26           44.    On March 17,2015, Elizabeth McDougall, an attorney for Backpage, called
2.7   SA Fichtner. SA Fichtner told her he had spoken with Carl Ferrer and that he had
28
                                                 - 10
     Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 14 of 51




      removed the ad. McDougall asked how SA Fichtner knew the ad was for prostitution.
2     SA Fichtner said he could not provide details of his investigation. SA Fichtner
3 , mentioned that he had seen numerous other ads on Backpage that seemed to be for
4     prostitution and asked why they were not being removed. McDougall said that Backpage
5     does not restrict a users' First Amendment right to post ads. She said Backpage has a
6     filtering process in place to prevent the posting of illegal ads. McDOugall explained
7     Backpage's four step filtering process. First, ads are screened by a computer program
8     that looks for flagged terms. If the ad passes the computer screening, it is then screened
9     twice by a human moderator — once before it gets posted and again after it is posted. The
10    final level offiltering comes from the public, who can report an ad directly to Backpage
11    via a link on the site.
12           45.     SA Fichtner said he noticed several photos in the Escort section showing
13    breasts and genitalia. SA Fichtner asked McDougall ifthere are restrictions on the types
14    ofphotos that can be posted. McDougall said photos of that nature are not allowed and
15    should not make it through the filtering process. She said ifthose types of photos are
16    making it through the filtering process,then Backpage would need to identify the
17    moderator who screened the ad and correct the problem.
18           46.     SA Fichtner asked McDougall to explain why the Escort section charged a
19    significantly higher fee than any other section on the website. She said the higher cost to
20    post adult escort ads was a recommendation that had been made to Craigslist.com by the
21    Attorney General to deter criminals from posting illegal ads, and that Backpage followed
22    suit. McDougall stated that Backpage works closely with law enforcement
23           47.     SA Fichtner reiterated that many Backpage ads appear to be blatant
24    prostitution ads. McDougall did not dissuade him from this impression, and returned to
25    her point about the First Amendment. She said that the internet and prostitution were not
26    going away and if Backpage were to restrict postings of Adult services on their website, it
27
28
Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 15 of 51




     would only drive the industry underground, making it more difficult for law enforcement
 2   to investigate.
 3         48.     Through its investigation, the California DOJ Special Agents learned that
 4   the email accounts described in Attachment A,among others, were used by
 5   Backpage.com officers and employees to conduct its business. California DOD's
 6   investigation revealed the above email accounts were being stored on Google's servers.
 7   Beginning in July 2015, California DOJ obtained search warrants for the accounts listed
 8   in Attachment A,among others, in the California Superior Court in Placer County.
 9   California DOJ obtained search warrant returns for the email accounts from Google.
10         49.     As part ofits investigation, California DOJ reviewed an email sent from
ll   Mariel Lubeck to Jim.Larkin@villagevoicemedia.com, and
12   Michael.Lacey@villagevoicemedia_corn. The email's subject read "Conference call this -
13   week Confidential." From California DOJ's review ofFerrer's emails,as well as
14   corporate records,it learned that Ferrer regularly reports to an apparent Board of
15   Directors. For example,in January 2014,Ferrer sent an email to members ofthe board,
16   including Larkin, about an upcoming meeting they all appeared to be attending. Ferrer
17   attached a file named "Agendasjan 2014 PI-DCBD," which California DOJ believed
18   meant Phoenix Board. Among other items,the agenda stated that some payment
19   processors were "out because ofpot and guns," which I believe refers to the "Sporting
20   Equipment" and "Farm" sections on Backpage.com that often feature pot and guns for
21   sale. The agenda also mentioned improving the"UX"or user experience by removing
22 "state and name from credit card form," and stopping "pre-pub moderation in. CA." The
23   agenda also stated that to "compete with free you have to be easier and more
24   anonymous," and mentioned allowing "users to post without an email address" and only
25   storing an IP address. This evidence supports my belief that Ferrer and Backpage staff
26   know that Backpage is used for commercial sex and that Ferrer and Backpage
27   intentionally furthers that criminal activity by helping users remain anonymous.
28
                                               - 12 -
     Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 16 of 51




1     California DOJ's investigation also revealed that starting in 2010,Lacey and Larkin used
2     their VVM email addresses(Jim.Larkin(villagevoicemedia.com, and
3     Michael.Lacey@villagevoicemedia.com)to communicate with the National Center for
4     Missing and Exploited Children about measures Backpage could adopt to curb child sex
5     trafficking on its site.
6            50.     Califomiz DOJ's investigation also found additional email addresses Ferrer
7     used to communicate regarding Backpage's business. For instance, in April 2015,Ferrer
8     forwarded an email from his Backpage account to his ferrer.carl@gmail.cora Gmail
9     account about"detective work" he and his staff had been doing on a "hitlist"[sic] of
10    competing sites.
11              RAMPAGE HAa KNPWLEDGE OF THE ILLEGAL ACTIVITY
                      OCCURRING IN ITS ESCORT SECTION
12
13    A.     LAWSUITS
14           51.     Many groups and individuals have discussed with Backpage the
15    prostitution activity occurring on its Escort section on multiple occasions. By letter dated
16    September 21,2010,twenty-one state Attorneys General informed the then-lawyer for
17    Backpage ofthe following:"We believe that ads for prostitution, including ads
18    trafficking children, are rampant on the site and that the volume ofads will grow in light
19    of Craigslist's recent decision to eliminate the adult services section ofthe website."
20    Backpage continued to provide its "Escort" section to the general public. By letter dated •
21    August 31,2011,forty-five state Attorneys General sent a letter to Backpage's then
22    counsel discussing various cases the offices were prosecuting where children were
23    trafficked on Backpage. (See http://attomeygeneral.tn.govicases/backpage/
24    backpageletter.pdf;see also Craig GJ transcript). Despite repeated warnings about
25    facilitating prostitution, Backpage still continued to provide its "Escort" section to the
26    public.
27
28
                                                  - 13 -
Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 17 of 51




 1          52.    While continuing to run its "Escort" section, Backpage has been served
2    with civil complaints providing it additional notice ofserious allegations involving sex
 3   trafficking. For example,in 2010 Backpage was sued in M.A. ex. ref. P.K v. VilL Voice
4    Media Holdings, LLC and Backpage, 809 F. Supp. 2d 1041 (E.D. Mo. 2011): According
 5   to the court papers, ajuvenile ofsex trafficking sued Backpage for her victimization after
6    ads were posted of her on Backpage. Specifically, from 2009 to 2010,Plaintiff M.A.,a
7    14-year-old, was being sexually trafficked by Latasha Jewell McFarland, an adult, who
 8   pled guilty in a separate criminal case to using a facility in interstate commerce to
9    promote prostitution pursuant to 18 U.S.C.§I952(a)(3). Defendant McFarland,while in
10   open court, admitted to photographing MA.,displaying her private body parts in sexual
11   pornographic poses, and posting the child pornography on Backpage as advertisements
12   seeking paymentfor sex. McFarland further admitted to paying Backpage for these
13   postings, and transporting M.A.for the purposes of multiple sexual liaisons for money
14   with adult male customers obtained through Backpage's website. Id. at 1041-42.
15          53.    In seeking to bold Backpage liable, the lawsuit against Backpage alleged
16   the following:
            * In 2009 and 2010,[Backpage] posted many advertisements which
17
            included explicit nude photographs ofPlaintiff, MA.,a minor, advertising
18          her services as an escort for sex on backpage.com and received fees for
            each posting. .
19          * [Backpage] bad knowledge that: explicit sexual pornographic
20          photographs were being posted on its website; that postings on their
            website were advertisements for prostitution; that numerous minors were
21          included in these postings for prostitution on its website; that sex
22          trafficking of minors is prolific in the United States of America;that the
            interact,including their website, was used for advertisements for illegal
23          sexual contact with minors; that on numerous prior occasions[Backpage
24          was] made aware of minors being trafficked on their website; that
            according to [Backpage], on five prior occasions [Backpage]responded to
25          subpoenas involving the trafficking of minors on backpage.com and this
26          does not include other cases involving minors of which [Backpage is]
            aware wherein[Backpage] cooperated with authorities without subpoenas.
27          * By posting explicit nude photographs ofPlaintiff, M.A.,a minor,in an
28
                                                 - 14 -
     Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 18 of 51




 I          advertisement which advertised her services as an escort for sex on
            backpage.com,[Backpage]facilitated child sex trafficking and aided and
            abetted McFarland in violating each criminal statute and United States
            Treaty Optional Protocol herein alleged,in that:[Backpage] had a strong
3
            suspicion that the aforementioned crimes were being committed yet was so
4           indifferent that [it] failed to investigate for fear of what it would learn;
           [Backpage] had a desire that these posters accomplished their nefarious
5           illegal prostitution activities so that the posters would return to the website
6           and pay for more posting; and[Backpage]continued to maintain their
            website so as to participate in these illegal transactions....
7          Id. at 1045.
8
9           54.     Backpage,through its lawyers, moved to dismiss the lawsuit and argued

10    immunity under the Communications Decency Act,47 U.S.C.§ 230. After reviewing the

11    allegations and the Communications Decency Act("CDA"), which serves as a bar for

12    many civil lawsuits and state criminal prosecutions against internet-related entities, the

13    district court dismissed the lawsuit. Id. at 1058.

14           55.    In October,2014,Back-page was again sued by child sex trafficking victims

15    in Doe ex rel. Roe v. Backpage.com, LLC,104 F. Supp. 3d 149, 149-65(D. Mass. 2015).
16    According to that lawsuit, Jane Doe No. 1, Jane Doe No.2,and Jane Doe No. 3 were

17    juvenile victims ofsex trafficking advertised repeatedly on Backpage. Jane Doe No. 1

18    was first trafficked by pimps on Backpage in February of2012, when she was 15 years

19    old. She was again sold on Backpage in March of2013. Between June of2013 and

20    September 10,2013,her "services" were advertised on Backpage each and every day. As

21    a result ofthe ads, she engaged in 10 to 12 sex transactions daily with adult men in

22    Massachusetts and Rhode Island. Her pimp moved her from town to town every two -

23    days to avoid detection. Jane Doe No. 1 appeared in some 300 ads on Backpage and was

24    raped over 1,000 times. Id. at 153.

25           56.    Backpage listed each ad featuring Jane Doe No. 1 as an offer of"escort"

26    services, a common euphemism for prostitution. According to the district court,the Jane

27    Doe No. 1 ads included known signifiers for child prostitution such as "young,""girl,"

28
                                                  - 15-
 Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 19 of 51




 1   "fresh,""tiny,""roses," and "party." Jane Doe No. l's pimp Provided a prepaid mobile
 2   phone and a prepaid credit card to conceal Jane Doe No. 1's identity when Jane Doe No.
 3   1 placed ads on Backpage at the direction of her pimp. When Jane Doe No. 1 attempted
 4   to enter her true age(which was under 18) during the purchase of an ad, Backpage would
 5   instruct her to enter her age as 18 or older. Photographs ofJane Doe No. 1 (with her
6    facial features obscured, but at least on one occasion displaying a unique tattoo)
 7   accompanied all of her ads. Id. at 153. .
 8          57.    Jane Doe No.2 was trafficked on Backpage by her pimp during various
9    periods between 2010 and 2012 at different locations in Massachusetts. She was first
10   advertised on Backpage when she was 15 years old. Ads featuring Jane Doe No.2 were
11   posted either by her pimp or an older woman who worked with him (his "bottom"). The
12   ads would appear on Backpage an average of six times per day. Jane Doe No.2 was
13   given a prepaid mobile phone to answer calls from would-be customers generated by the
14   Backpage ads. As a result of the ads,she was coerced into 5-15 sex transactions every
15   day. Like the ads of Jane Doe No. 1, those ofJane Doe No.2 featured her photograph.
16   The ads were placed using a prepaid credit card. Altogether, Jane Doe No.2 was raped
17   over 900 times while being trafficked by her pimp. Id. at 153.
18          58.    Jane Doe No.3 was trafficked on Backpage in December of2013 by her
19   pimp and one or more of his associates. The Backpage solicitations for the underage Jane
20   Doe No. 3 described her as "new,""sweet," and "playful." As with the other Jane Does,
21   the ads were paid for with a prepaid credit card. Jane Doe No. 3 was also given a mobile
22   phone to take calls and texts from customers. She was taken to a hotel in Foxborough,
23   Massachusetts, where she was raped by men who responded to the ads. Photos ofJane
24   Doe No.3,including one that she had taken of herself, appeared with the ads on
25   Backpage. Id. at 153.
26          59.    Backpage,through its lawyers, again moved to dismiss the civil complaint
27   pursuant to the CDA. The district court granted the motion to dismiss.
28
                                                - 16-
     Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 20 of 51




1           60.    In 2012,Backpage was sued by three additionaljuvenile victims ofsex
2     trafficking in J.S. v. Village Voice Media Holdings, LLC, d/b/a Backpage.com LLC,359
3     P.3d 714(Wash. S. Ct. 2015), after their advertisements were placed on Backpage and
4     they were raped by adult customers who responded to the advertisements. According to
5     the Second Amended Complaint,in 2010 "J.S.," a 15-year-old minor, was advertised on
6     Backpage along with multiple lascivious photographs ofthe minor. J.S.'s pimp paid
7     Backpage a fee for such advertisements. Advertisements of J.S. appeared in the escort
8     section over 100 different times. J.S. engaged in sexual intercourse with multiple adults a
9     day for a fee for several months. (Am. Compl. 4.1-4.4)
10          61.     According to the Amended Complaint,"S.L." was advertised on Backpage
11    in September 2010 when she was 13 years old. Her pimps dressed her up in lingerie and
12    took photographs of her to include in the ad. The pimps paid Backpage a fee for the
13    advertisements. Si,. was repeatedly trafficked to adult men and provided sex for a fee.
14 (Am. CoMpl. 5.1-5.4)
15          62.    "L.C." was 13 years old when she was advertised for prostitution by her
16    pimps on Backpage. From July 2010 until September 23,2010,the pimps paid for
17    multiple advertisements on Backpage and included ad titles such as "80 DOLLAR DAY
18    SPECIAL,ask for Tasha." In another ad,it stated "Face down Ass Up," while another ad
19    stated "Let Em BLOW YOUR MIND." The ads included photos ofthe under-aged
20    victim. After being advertised on Backpage, L.C. was raped by hundreds of adult men..
21 (Am.Compl. 6.1-6.5)
22           63.    Backpage,through its attorneys, moved to dismiss under the CDA. Unlike
23    otherjurisdictions, the Washington Supreme Court held the CDA did not serve as a bar
24    and the lawsuit is going forward. 359 P.3d 714,717-718.
25           64.    Multiple anti-trafficking organizations filed amicus curiae briefs in the
26    Washington law suit, including the National Center for Missing and Exploited Children
27
28
                                                 - 17-
Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 21 of 51




 1   ("NCMEC")and Shared Hope International, which is a non-profit, NGO funded by a
2    U.S. Congresswoman in 1998 to help eradicate sex trafficking.
3          65.     According to NCMEC,numerous family members found their relatives
4    being advertised on Backpage and provided feedback directly to Backpage through the
 5 "Report" feature on Backpage's site. The following communications were sent directly
6    to Backpage in response to various ads posted:
7           *"No the girl ...is 16 shes my cousin she ra(n) away from home two
           months ago...The cops r trying to get her and her pimp. She is a runaway
 8         She got tattoos ofher pimp on her lower stomach and upper right
9          eyebrow."
           *"This ad has photos of my 16 year old sister who currently being
10         trafficked and we are trying to get home. We have an active investigation
11         going on and am trying to get her away from her pimp and bring her home.
           Please stop allowing whoever it is to post her. She['s] only a minor and we
12         want her home,"
13        ''
           11 "How dare you allow a post of myjuvenile daughter being used in a sex
           trafficking post! Shame on you backpage — you know what you're really all
14        .about and I am on a mission to take you down...Shame shame shame!"
15
          (See Amicus Curiae Brief OfThe National Center For Missing And.
16         Exploited Children,In The Supreme Court OfThe State Of Washington,
           pg.7.)
17
l8         66.     According to published statements made by Shared Hope International, at
19   least 495 minor victims ofsex trafficking have been linked to Backpage as ofJuly 14,
20   2015. (See http://sharedhope.org/2015/07/14/495-child-sex-traff
                                                                   icking-victims-linked-to-
21   backpage-com-visa-mastercard-amex-cut-ties-with-site/)
                                                          .
22   B.     ADS DESCRIPTIVE OF ILLEGALITY
23         67.     In various interviews throughout the years, Backpage employees and/or
24   counsel have claimed that"Escort" ads are not necessarily criminal and are protected by
25   the First Amendment. A review of various advertisements that Backpage has permitted
26   to go live and remain live on its site show that the ads appear criminal on their face.
27
28
                                                - 18 -
     Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 22 of 51




1             68.     By way ofjust a few examples,' on March 25,2016,an individual posted
2     the following advertisement for the Athens, Georgia area:
3
              COLLEGE who Loves Ana$1 Crem$pies —25
4
              Hi guys,it's YOUR GIRL MIYA AND I'm best head suc*ker it is an I'm
5             not from here but Ijust moved here from AU... I HOST ONLY AN
              PRIVATE AN DISCREET...Location. I love those OLDER WHITE MEN
6             WHO LOVE THOSE BLACK FREAKY college student girls who REM
7             a*ss and who's dominant.Take control Ms req. No rushin no time limit.
              Ifthe offers fair enough...(((706-389-5223)))
8
9             69.     Attached to the ad is a picture of a young female posing in a black and
10    white printed bra and underwear. A second picture is a partial image of her face. (See
11    Exhibit 1.)
12            70.     The above ad remained live on Backpage as ofApril 22,2016.
13            71.     Based my training and experience,I am familiar with the following
14    terminology and expressions commonly used in the prostitution context and seen in the
15    above ad: Ana$1 Crem$pies appears to be slightly coded to mean "anal cream pies."
16 "Anal cream pies" relates to sexual activity involving a person's anus,including
17 ejaculation. "Head sucker" is a slang term for oral sex performed on a man's genitals. I
18 interpret"req"to be shorthand for "required" and the individual is stating that money is
19    required for the sex acts. I have probable cause to believe that this is a prostitution
20    advertisement on Backpage and that Backpage knows such an advertisement is connected
21    to prostitution.
22            72.     On April 16,2016,an individual posted an ad in the Arizona escort section
23    of Backpage, which read as follows:
24             100 incalls * Phat @$t 100$ incall A*N*A*L *Queen PorN No.
25
26
27              Each ad is attached as exhibits 1-3 to this affidavit to fully illustrate the different symbols
       and pictures used that cannot be adequately conveyed with Microsoft Word.
28
                                                         19
Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 23 of 51




 1          available — 22
            Hey KeLLY 415 602 6537
 2          Im Young,Sexy, Sweet, Mature,Playful,&im Amazingly Talented.I'm
            Available 24/7
 3
            *100%INDEPENDENT
 4          *Upscale Gentlemen ONLY
            *Always Safe & very Clean
 5          *No Police/Pimps
6           *Must Be Clean & Respectful
            *Professional & Discrete * Upscale Beauty * 100% REAL
 7          GfExp,Behind Door, All Fetish Welcome
 8          B:*A*C*K*...D*O*O*R pLAY... CALL NOW KeLLY 415 602 6537
9          73.     Attached to the ad were several pictures of a young women in various
     lingerie. For example,one image shows her wearing a black bra, waist garter, and black
11   underwear while standing up taking a "selfe" with her phone. Another image shows her
12   wearing a black thong and orange bra while exposing her buttocks to the camera, along
13   with a partial side shot of her face. Another image shows her laying on her stomach
14   wearing cream-colored underwear. Her buttocks are the focal point ofthe camera. This
15   ad remained live on Backpage as ofApril 22, 2016. (See Exhibit 2.)
16         74.     Based on my training and experience,I am familiar with the following
17   terminology and expressions commonly used in the prostitution context "Incalls" is a
18   term commonly associated with prostitution ads, and it means a customer must come to
19   the female's location; as opposed to "outcalls" where the female will go to the customer's
20   location. 100$ incalls refers to charging $100 for the customer to come to the female's
21   location."GfExp"is shorthand for "Girlfriend Experience." "Girlfriend Experience"
22   refers to a customer wanting to have sexual intercourse as ifthey were have sexual
23   intercourse with their girlfriend. "A*N*A*L and B:*A*C*K*...D*O*0*R pLAY"
24   relate to the female's willingness to engage in anal sex and other commercial sexual
25   activity involving the anus. I have probable cause to believe that this is an advertisement
26   for prostitution and that Backpage knows it constitutes an advertisement for prostitution.
27
28
                                               - 20-
     Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 24 of 51




1           75.     On April 18,2016,an individual posted an ad for the Long Island, New
2     York area:
3
4           SEXY - BEAUTIFUL-K!nKy B.B.W.BOMBSHELL DaNgeRouS.
            CuRveS-24
5           Good morning. Up and ready.... Juicy Thick Mami-Respectful and
            Mature Gents Only-5'5 BBW Freaky Lit Mama- Available Now-
6
            INCSLLS ONLY Sorry NO ANAL- 100000000% Real No Games !I
7           Discrete and Very Clean !! SERIOUS CALLERS ONLY-RUDENESS
            will not be tolerated-Please NO PIMPS. NO LAW ENFORCEMENT!
8           No THUGS! No Drama! Just Good Safe and Clean Fun! No Explicate
9           talk!! No extra pictures-6074815436-HauppaugeSmithtown Commack
            Sayville Massapequa Ronkonkoma
10
I1           76.    Attached to the post is a woman wearing black underwear and black
12    fishnet patterned nylons while bending over a toilet. Her buttocks are the focal point of
13    the camera. A second picture shows her sitting on a toilet and straddling the toilet while
14    wearing the same black lingerie outfit described above. The focal point is again on her
15    buttocks. A third picture shows her in the same black lingerie outfit while kneeling on top
16    ofa bed. Her back is facing the camera while she plays with her long hair. The above ad
17    remained online as of April 22, 2016. (See Exhibit 3.)
18           77.    Based on my training and experience,"BBW'stands for Big Beautiful
19    Woman. "Freaky" relates to the sexual adventurousness ofthe individual. "No Anal" is
20    interpreted to mean no anal sex. No LEO is clearly stated and gives notice to Backpage
21    that the purpose ofthe ad is to engage in illegal activity. I have probable cause to believe
22    that this is an advertisement for prostitution where the individual will engage in
23    commercial sex acts and Backpage knows this is an advertisement for prostitution.
24
25
26
27
28
                                                 - 21 -
 Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 25 of 51




 1         UNITED STATES SENATE,PFIIMANENTSUBCOMMITTEE ON
         INVESTIGATIONS.COMMIUEE ON HOMELAND SECURITY AND
 2 GOVERNMENTAL AFFAIRS("PSI"                ) .INVEST CATION BACKPAGE.COM
 3 A. November 2015 PSI Report - Recommendation to Enforce a Subpoena Issued
 4        to the CEO ofBackpage.com,LLC
 5        78. I am aware ofa November 19,2015,report issued by the United States
 6 Senate,Permanent Subcommittee on Investigations, Committee on Homeland Security
 7 and Governmental Affairs("PSI Report")recommending enforcement ofan October 1,
 8 2015,subpoena issued to Carl Ferrer.
 9        79.     The subpoena requested, among other items, documents concerning
10 Backpage's moderation efforts,including information related to editing or modifying ads
11 before publishing. The subpoena also requested documents concerning metadata,
12 document retention, basic corporate information, and revenue derived from adult
13 advertisements. (PSI Report, p. 30.)
14        80. On the return date, Backpage produced twenty-one pages of publicly
15 available documents and submitted a letter objecting to certain document request in the
16 subpoena on the grounds that they violated the First Amendment and were not pertinent
17 to a proper legislative investigation. (Id. at 30.) Backpage declined to produce the many
18 internal documents it possesses that are responsive to the subpoena's request for
19 information about its moderation procedures, data-retention policies, and financial
20 information. (Id, at 32.)
21        81. The Subcommittee overruled Backpage's objection explaining that
22 Backpage's vague and underdeveloped First Amendment arguments lacked merit. (Id. at
23 31.) The Subcommittee further rejected Backpage'S entirely unexplained contention that
24 the document requests in the October 1,2015,subpoena were not pertinent to a proper
25 investigation. (Id. at 32.) Undeterred by Backpage's noncompliance with its proCess,the
26 Subcommittee pursued its fact-finding through other means. The PSI Report detailed the
27 Subcommittee's preliminary findings.
28
                                              -22-
     Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 26 of 51




 I           82.    The Subcommittee found substantial evidence that I3ackpage edits the
      content ofsome ads,including by deleting words and images, before publication The
3     record indicates that in some cases, the deletions likely served to remove evidence ofthe
4     illegality ofthe underlying transactions. (Id.) Specifically, as part ofits moderation
5     process,it appears that Backpage will delete particular words or images that violate its
6     terms of service. (Id.) Backpage's General Counsel,Elizabeth McDougall,told the
7     Subcommittee ofthis practice in a staff interview, but the company has so far refused to
8     provide additional documents about it (Id.) The subcommittee attempted to take the
9     testimony of two Backpage employees in charge of its moderation practices, but they
10    refused to testify on the grounds that it might incriminate them. (Id.)
11           83.    The subcommittee,however, obtained evidence that from 2010 through
12    2012,Backpage outsourced its moderation practices to a California-based company that
13    employed moderators in India. During this time,the moderators deleted certain images,
14    words, or phrases from "adult" ads. (Id.) Specifically, Backpage issued specific content
15    guidelines and instructions to the moderators and continuously updated these instructions.
16 (Id.) Content guidance from Backpage typically took one of three forms: First,
17    Backpage provided descriptions ofimages it would accept, decline, or edit, including
18    specific examples. Second, Backpage's guidance included lists of words that should
19    prompt moderators to either fail or edit an ad. Finally,Backpage,often through
20    Operations Manager Andrew Padilla or Carl Ferrer would, in some instances, answer
21     questions from the company's moderators about failing, approving, or editing specific
22    content in specific ads. (Id.)
23           84.    Carl Ferrer, Andrew Padilla, among other Backpage employees, were in
24    regular email contact with the moderators about the speed ofthe moderation process.
25    Backpage had the ability to monitor the number of ads awaiting review in each queue,
26     including whether certain ads had exceeded a certain amount oftime from posting to
27     approval. (Id.) Automatic email alerts notified Backpage managers when ads were
28
                                                 - 23-
 Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 27 of 51




 1   waiting in the queue for longer than the target wait times. On occasion, Andrew Padilla
2    or another Backpage employee emailed persons when ads sat too long in the queue to
 3   urge them to process the ad. (Id.)
 4          85.    Backpage CEO Carl Ferrer was intimately involved in communicating the
 5   content policies the California-based company that it outsourced its moderation practices
6    were to apply. For example, guidelines in October 2010 flagged for scrutiny not only
 7   certain sexual images,but also text that conveyed an offer ofsex for money("no pricing
 8   for services less than an hour"). (Id. at 18.) With respect to these particular changes in
9    guidance, Mr. Ferrer wrote(via email),"Better to edit by removing bad text or removing
10   bad language. We will do this for a few weeks to give users a chance to adjust." (Id. at
11   18.) In another email, Mr. Ferrer communicated with the company it outsourced its
12   moderation practice to about how to deal with ads that offer services based on time
13   increments, e.g., 15 or 30 minutes that are standard in the illegal sex trade. Mr. Ferrer
14   explained:"Removing bad pies and removing bad textlike 15 min LA hour is critical. I
15   think [the moderators] will be busy." (Id. at 19.)
16          86.    Quality control for the screening and editing process was also an important
17   concern for Backpage during its contract with the California-based company. Backpage
18   encouraged the company's moderators to review ads quickly,but to not cut corners." (Id.
19   at 21.) Backpage attempted to monitor the moderators to provide "constructive
20   feedback" when a moderator failed an ad that should have been approved or vice versa.
21   But at least as of 2010,the editing platform did not provide Backpage the ability to
22   monitor the specific edits a moderator made to a post; Backpage could only see the final
23   product (Id.)
24          87.    In some instances, Backpage took corrective action after ads containing
25   violations of Backpage content policies were published even after going through the
26   screening and editing process. (Id.) In these cases,Backpage sent the violation to the
27   company with the ID number ofthe moderator who "missed" the particular violation.
28
                                                - 24 -
      Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 28 of 51




 I     (Id.) The company would then retrain the moderator and explain why the particular item
2      needed editing. (Id.)
3             88.    Quality control was important to Backpage not only to ensure compliance
4      with its policies, but also to ensure customer satisfaction. Backpage's revenue depends
5      on user's willingness to pay to post ads,the cost of which can range from a few dollars to
6      more than one hundred dollars as users buy upgrades to promote or sponsor ads to
7      receive more views. (Id.) In some instances, users complained to Backpage's customer
8      service department when images were deleted that the user knew should have been
9      approved. Mr. Ferrer reacted to that personally. (Id. at 2L) In one email to Backpage
10     staff, Mr. Ferrer noted "an increase in users complaining about false positives" and urged
11     the moderators to "exercise care when removing images." In at least one instance, Mr.
12.    Ferrer offered a customer $1,000 in "freebies" when an ad was erroneously edited. (Id. at
13     21.)
14            89.    Statements publicly made by Backpage, California DOJ's undercover
15. investigation of Backpage,and the PSI Report show Backpage employees including
16     Ferrer, Padilla, and Vaught, use email to discuss the criminality of various Backpage ads,
17     including discussions on:(1)its moderation process and whether various ads should be
18     removed for violating its policies and/or whether various account holders should be
19     permanently banned from posting on Backpage.com;(2)law enforcement subpoenas
20     seeking ads tied to criminal activity,including prostitution;(3)complaints by the public
21     regarding live ads on Backpage; and(4)reports by Backpage to NCMEC related to
22     individuals who appear to be under 18 or even slightly above 18 years old.
23
       B.     January 2017 PSI Report — Backpage.com's Knowing Facilitation of Online
24            Sex Trafficking.
25            90.    I am also aware of a January 10,2017,PSI Report titled "Backpage.com's
26     Knowing Facilitation of Online Sex Trafficking." The report contained three principle
27     findings. First, Backpage knowingly concealed evidence of criminality by systematically
28
                                                 - 25-
Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 29 of 51




 1   editing its "adult" ads. (Jan. 2017 PSI Report, p. 2.) As early as 2006,Backpage
 2   executives began instructing moderators to edit the text of adult ads to conceal the true
 3   nature ofthe underlying transaction. (Id.) By October 2010,Backpage executives
4    formalized a process of both manual and automated deletion ofincriminating words and
 5   phrases, primarily through a feature called the "Strip Term From Ad Filter." (Id.) At the
6    direction of CEO Carl Ferrer,the company programmed this electronic filter to "strip" —
 7   that is, delete — hundreds of words indicative ofsex trafficking (including child sex
8    trafficking) or prostitution from ads before their publication. (Id.) The terms that
9    Backpage has automatically deleted from ads before publication include "lolita,"
10 "teenage," "rape," "yOung," "amber alert," "little girl," "teen," "fresh," "innocent,"
11   and "school girl." When a user submitted an adult ad containing one ofthese "stripped"
12   words, Backpage's Strip Term From Ad filter would immediately delete the discrete
13   word and the remainder of the ad would be published. (id) By Backpage's own internal
14   estimate, by late-2010,the company was editing 70 to 80% of ads in the adult section
15   either manually or automatically. (Id.)
16          91.    Second,Backpage knows that it facilitates prostitution and child sex
17   trafficking. In addition to the evidence of systematic editing described above, additional
18   evidence shows that Backpage is aware that its website facilitates prostitution and child
19   sex trafficking. Backpage moderators told the Subcommittee that everyone at the
20   company knew the adult-section ads were for prostitution and that their job was to `put[]
21   lipstick on a pig" by sanitizing them. (Id. at 3.)
22          92.    Third, despite the reported sale ofBackpage to an undisclosed foreign
23   company in 2014,the true beneficial owners ofthe company are Larkin,Lacey,and
24   Ferrer. (Id.) Acting through a complex chain ofdomestic and international shell
25   companies, Lacey and Larkin lent Ferrer over $600 million to purchase Backpage from
26   them. (Id.) The Letter ofIntent subjects Ferrer to significant restrictions on his
27   management ofthe company until the loan is repaid. (Id. at 48.) Ferrer cannot sell
28
                                                 - 26-
     Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 30 of 51




1     Backpage, assign the loan to another borrower, or even change accountants or outside
2     counsel without approval from Lacey and Larkin. (Id.) The sale was conditional on
3     Ferrer providing a "five-year business plan satisfactory to Seller in its sole and absolute
4     discretion," and Ferrer also committed to submit to Lacey and Larkin for approval an
5     annual budget, monthly and quarterly balance sheets, and annual audited financial
6     statements. (Id.)
7            93.    Ferrer also made covenants to give Lacey and Larkin electronic access to
8     Backpage's bank accounts and full access to its books and records. In addition,Ferrer
9     could not without approval change the company's organizational structure, salaries,
10    banking relationships, or place of domicile. (Id.) MoreOver, according to a loan
11    agreement later executed in connection with the sale, Ferrer could not"engage in any line
12    of business other than businesses engaged in on the date" of the sale. (Id) According to
13    the consultant-that structured the deal, moreover,this transaction appears to provide no
14    tax benefits. Instead, it serves only to obscure Ferrer's U.S.-based ownership and conceal
15    Lacey and Larkin's continued beneficial ownership. (Id.)
16           94.    Based on my review ofthe PSI Reports and accompanying appendixes, as
17    well as my conversations with law enforcement officers and others, and review ofother
18    records,there is probable cause to believe that Ferrer, Lacey,Larkin, Andrew Padilla,
19    Adam Padilla, and Vaught, among other Backpage employees, are aware that Backpage's
20    posting and moderation process intentionally promotes prostitution. There is also
21    probable cause to believe that Ferrer, Lacey, Larkin, Andrew Padilla, Adam Padilla, and
22    Vaught, among other Backpage employees,used email communication to facilitate the
23    promotion of prostitution and child sex trafficking on Backpage.
24           95.    On January 21,2011,Lacey sent Ferrer an email requesting guidelines
25    moderators use when reviewing ads in the "adult" services section to assist him in what
26    appears to be an upcoming meeting he(Lacey) had scheduled with NCMEC. (Jan. 2017
27    PSI Report, App. 759.) Ferrer responded with an email stating,"our guidelines are vague
28
                                                  -27-
Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 31 of 51




 1   but at least easy to remember" Ferrer also indicates,"They have a hash list ofporn pies
2    and list of child porn URL sites to ban. Nothing on runaways...yet" (Id.) Based on my
3    training and experience, and the facts ofthis case,I know that hashing is an important
4    tool available to law enforcement. Hashing gives photos a unique fingerprint that enables
5    one to search for identical photos in other places, including on different web pages. In an
6    interview with the Subcommittee,Backpage counsel Elizabeth McDougall claimed that
7    Backpage had implemented hashing, although NCMEC,in testimony submitted to the
8    Subcommittee,stated that Backpage"does not appear to utilize free browser add-ons or
9    hashing technology to match images in ads of known children. (Nov.2015 PSI Report,
10   23.)
11          96.     On January 31,2012,Lacey responded to an email sent to him from Scott
12   Tobias where he(Lacey)seemed to be replying to a story Tobias sent him regarding child
13   sex trafficking occurring on Backpage. (Jan. 2017 PSI Report, App. 759.) In Lacey's
14   response to Tobias, he states,"within the response we need to note that as deplorable as
15   this case is, and it is appauling, it is one bad case amongst how many millions ofads that
16   involve no one under age." Lacey continued stating "drug dealers use cell phones,fed-x,
17   when you bust them you do not advocate shutting down phone service, overnight
18   deliveries, underage people use phony I.D. to get into bars thousands ofpeople patronize
19   local bar legally, you don't close it when someone underage deceives the owner of the
20   bar. in time period covered by this story, this is only the second case developed by the
21   attorney general. the case is awful, but with two cases it is not yet a tsunami of underage
22   trafficking, prosecute this case,these individuals, get care and treatment for the victims
23   and stop pandering to yahoos." (Id.) Based on my training and experience, and the facts
24   ofthis case,I believe that this email indicates Lacey's knowledge that Backpage's adult
25   services section is being used to facilitate the promotion ofprostitution and child sex
26   trafficking.
27
28
                                                -28-
     Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 32 of 51




1            97.    On July 28,2011, Larkin emailed to Ferrer cautioning him against
2     Backpage's moderation practices"being made public." (Jan. 2017 PSI Report, App.
3     432) Larkin states,"we need to stay away from the very idea of'editing' the posts, as
4     you know." (Id) Information I have reviewed from the PSI Reports demonstrates that
5     senior Backpage executives,including Larkin and Lacey, are aware that the site's adult
6     section is used extensively to advertise prostitution. On March 1,2011,for example,
7     Ernie Allen,NCMEC's then President and CEO,met with Larkin and Lacey. Alien's
8     notes summarizing this meeting, produced to the Subcommittee,reflect that when Allen
9     asked about adult prostitution, Lacey "lit into me with vengeance....Re said his
10    company agreed to eliminate underage kids on their site being sold for sex...However,
11    he said that adult prostitution is none of my business." (Jan. 2017 PSI Report,36.)
12    Based on my training and experience, and the facts ofthis case,I believe that there is
13    probable cause to believe that Larkin has knowledge that Backpage knowingly conceals
14    evidence of criminality by systematically editing its ads in its adult services section..
15           98.    In May 2009,in response to a news article regarding potential criminal
16    investigation of Craigslist in South Carolina, Ferrer sent an email to Andrew Padilla
17    instructing him to scrub local Backpage ads that South Carolina authorities might review:
18    "Sex act pies remove • In South Carolina, we need to remove any sex for money
19    language also." (Jan. 2017 PSI Report, App. 15.) Andrew Padilla replied to Ferrer that
20    he would "implement the text and pic cleanup in South Carolina only." (Id.) In a
21    December 1,2010 email addressed to Backpage moderators and copying Ferrer, Andrew
22    Padilla touted the success ofthe Strip Tenn From Ad filter, solicited ideas for additional
23     words to be stripped, and attached the list of words then-programmed to be stripped from
24     adult ads by the Strip Term From Ad filter before ads were published. (Id. at 158.) The
25     words(among others) that were automatically deleted from ads included "lolita,"
26 "teenage,""rape," and "young." (Id.)
27
28
                                                  - 29 -
Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 33 of 51




 1           99.    Backpage executives also took affirmative steps to ensure that subpoena
 2    responses did not disclose too much information about Backpage's moderation practices.
 3    In a Tuly 22,2015 email addressed to a Backpage employee,Vaught asked the employee
 4    whether Backpage's subpoena response team "normally send[s] out evil empire and
 5    naked city links when [they] reply to cops? If you do,can you stop? We own those sites
 6    too."). Based on my knowledge and experience,and the facts ofthis case,I have
 7    knowledge that the websites EvilEmpire.com and NakedCity.com are solely devoted to
 8    commercial sex advertising. Both websites contain graphic male and female nudity,
 9    which Backpage purports not to allow on its website. (Jan. 2017 PSI Report, 27.)
1.0          100. Backpage moderators also manually deleted incriminating language that
11    company filters missed. Manual editing involved the deletion oflanguage similar to the
12    words and phrases that the Strip Term From Ad filter automatically deleted — including.
13    words and phrases indicative ofcriminality. (Id. at 2.) In an October 26,2010 email to a
14    moderation supervisor, copying Ferrer and Vaught,Andrew Padilla outlined some ofthe
15    types of words and images that moderators should delete. (Jan. 2017 PSI Report, App.
16    432.) In the personals section, moderators were to delete "rates for service" and
17 "mention[s]of money." (Id.) In the "Adultjobs" section, moderators were to delete
18    indications of"sex act[s] for money." (Id.)
19           101. There is also evidence that, as a matter of policy,Backpage often chose to
20    err against reporting potential child exploitation. In an email exchange with a moderator
21    dated July 11, 2013,Vaught took issue with the moderator's decision to report an ad to
22    NCMEC due to "inappropriate content" and.the moderator's belief that the person in the
23    ad look[ed] young." (Jan. 2017 PSI Report,40.) Vaught explained that she "probably
24    wouldn't have reported this one." .(Id.) The moderator responded that the girl or woman
25    in the ad "look[ed] young." (Id.), Vaught went on to explain that she"probably wouldn't
26    have reported this one." (Id.) The moderator responded that the girl or woman in the ad
27    looked drugged and has bruises:" Vaught replied that the person in the ad did not look
28
                                                - 30-
     Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 34 of 51




      under 18 years old, adding that"[t]hese are the kind ofreports the cops question us about
2     I find them all the time, it's just usually you who sends them [(to NCMEC)]." (Id.)
3            102. As Backpage changed its content guidelines, the company recognized that
4     users would need time to adjust their word choice and therefore refrained from removing
5     or blocking users for failing to immediately comply. For example,after prohibiting users
6     from posting rates for services lasting under one hour,Andrew Padilla, in an October
7     2010 email, stated that Backpage would only be editing the offending text and not
8     removing ads altogether. Padilla explained to the moderators,"We have to be fair to the
9     users and give them time to adapt." (Ian. PSI Report, App. 138.)
10           103. In September of2009,Adam Padilla was copied on an email Ferrer sentto
11    Backpage employees with the subject,"Why was this ad removed in San Antonio." (Id.
12    at 22.) Ferrer states in the email,"Sorry,I did not want to make this too big ofa deal. I
13    want us to avoid getting eraig's reputation ofremoving ads for no reason. Regarding
14    minor complaints in escorts: - Users posting in escorts are paying clients. Ifthey look to
15    young,remove the ad. Ifthey don't look like minors, we can refer the email to Dallas for
16    further verification. Regarding minor complaints in personals,if we get a complaintin
17    personals and the pic look to young, we can make a judgement call and remove the ad."
18 (Id.) In October 2010,less than a month after Craigslist shut down its Adult advertising
19    section, Andrew Padilla sent an email to Backpage employees,including Adam Padilla,
20    with the subject"New Moderation Standards." (Jan. 2017 PSI Report, App. 124.)
21    Andrew Padilla states in the email,"Perhaps indefinitely, and certainly over the next four
22    days, we need to intensify our efforts in cleaning Escorts, Body Rubs, Male Escorts and
23    Dom & Fetish. This intensification will come in the form of extra staff and overtime but
24    most importantly in stricter standards for language and images in ads. I'd like to still
25    avoid Deleting ads when possible, but if an ad makes a clear reference to sex for money
26    or an image displays a sex act, don't hesitate deleting it. These are not the types of ads
27    we want on our site at all. In the case oflesser violation, editing should be sufficient.
28
                                                 - 31-
Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 35 of 51




 I   We're still allowing phrases with nuance but ifsomething strikes you as crude or
 2   obvious,remove the phrase. We're still allowing HBO type of nudity but if an images
 3. make you think twice,remove the image. There is zero tolerance for closeups ofexposed
4    genitalia." (Id)
5           104. Additionally, according to the January 2017 PSI report, in August of2016,
6    Adam Padilla testified before the Senate PSI Committee under oath that he removed
7    words that "clearly stated that that person wanted to have sex with Somebody for money."
8    According to Adam Padilla, Backpage instructs moderators during training that"those
9    are the words you need to pull." (Id. at 31.) Asked ifhe was toldwhy he should remove
10   those terms, Adam Padilla explained that"those terms made it clear that the person was
11   asking for, you know,money for prostitution." (Id.) Adam Padilla further explained that
12   deleting ads for illegal conduct,rather than editing out the indicia ofillegality, would
13   have cut into company profits. (Id.) Adam Padilla further testified that moderators even
14   edited live ads that were reported for "Inappropriate Content" by users. (Id. at 32.)
15   According to Adam Padilla, if moderators saw "an ad that had inappropriate content that
16   suggested sex for money," they would remove the offending language and repost the ad.
17 (Id.) Adam Padilla testified that it was"common knowledge" that removing sex-for-
18   money language before posting does not change the illegal nature ofthe advertised
19   transaction. (id)
20          105. Because Backpage is making millions of dollars a year on advertisements
21   that it knows are routinely tied to sex trafficking and prostitution, I believe that Ferrer,
22   Lacey, Larkin, Andrew Padilla, Adam Padilla, and Vaught's Backpage and VVM email
23   accounts contains evidence relevant to the investigation. The Backpage business model
24   is largely based on the fees it obtains from its escort section, and there is probable cause
25   to believe that the email accounts will have communications showing the aforementioned
26   individuals knowledge of prostitution-related criminal activity, how Backpage advances
27   such criminal activity through its moderation process,the money Backpage makes
28
                                                 - 32-
     Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 36 of 51




1     through advancing such activity, and other relevant evidence. Based on my training,
2     experience, and facts ofthis case,I believe probable cause exists that the aforementioned
3     email accounts contains the fruits, instrumentalities, and evidence ofthe above-stated
4     crimes.
5                          PROMOTIOVAL MONEY LAUNDERING
6                          Backpage's Revenue Stream and Employees
7            106. In terms ofhow Backpage'generates revenue,it has guarded the details of
8     its total revenue and the revenue it generates from online escort advertising. In an
9     interview with ABC News that aired in April 2012,McDougall repeatedly refused to
10    answer questions about the revenue Backpage makes from adult advertisements. (See
11    November 19,2015 PSI Report.) Based on PSI's investigation to date,however,
12    Ba.ckpage's Corporate group had net yearly revenue of more than 71 million dollars in
13    2012, more than 112 million dollars in 2013,and at least 135 million dollars in 2014.
14           107. I also reviewed a September 2013 statement by McDougall that was
15    submitted to the Arizona Governor's Task Force on Human Trafficking. She stated that
16    the Adult ads accounted "for less than 2% of overall content posted to the service." I
17    compared that figure to an internal chart'found in the email records, which showed that
18    in August 2013, Adult ads were 1% ofthe total count but 95% ofthe paid count,
19    amounting to more than $10 million in revenue, while non-Adult ads like jobs were 47%
20    of the total count but amounted to only $526.60 in revenue.
21           108. I know from the investigation that Backpage used a payment processor to
22    process the payments for the adult section advertisements. The user is provided a form to
23    enter their credit card information. Oncethat credit card has been validated and
24    approved, Backpage sends aresponse back to the main ad system that payment was
25    received and the user can create the ad. The payment processing system is hosted on
26    servers loCated in Phoenix, Arizona. For a number of years Backpage accepted
27     Mastercard, Visa, and Discover card. However,around July 2015,those credit card
28
                                                 - 33
Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 37 of 51




 1   companies disallowed the use oftheir cards for Backpage due to concerns over
 2   prostitution related advertisements.
 3          109. I know that Backpage has numerous employees needed to monitor the
 4   website, conduct moderation, combat fraud, etc. In 2009, Craigslist ceased operations,
 5   which caused most oftheir prior customers to use Backpage. As a result, Backpage
6    increased the hiring of moderators to handle the increase in volume of adult ads. The
 7   number ofmoderators doubled in size due to surge of ads as a result of Craigslist no
 8   longer accepting adult advertisements. Backpage has been hiring regularly since 2009.
 9          110. To accommodate the increase in volume of adult ads, Backpage contracted
10   with a company whose employees were based in India to handle the first tier of
11   moderation review. Charles Craig, CEO of Craig Capital, found that there were
12   approximately 50 people in India employed to conduct the first tier moderation. There
13   were 64 people doing moderation in Phoenix. In terms of employee compensation,some
14   ofthe senior moderators were being paid a $105,000 annual salary. They would also
15   receive a bonus equal to 10% oftheir salary.
16          111. I know from investigations conducted nationwide involving die monies
17   used to pay for adult ads on Backpage,that most if not all advertisers had no legitimate
18   income. For example, in the cases investigated in Arizona,investigators routinely
19   checked with the Department of Economic Security to determine whether the individuals
20   submitting ads had a reported income. In most cases,I found that they had little-to-no
21   other income other than monies derived from prostitution.
22          112. There is probable cause to believe that Backpage knows many prostitution
23   ads were historically purchased with proceeds from prostitution activity (prior to the
24   credit card companies refusing to process such ads). There is also probable cause to
25   believe thaf Backpage knows many ads are currently being automatically reposted for a
26   fee or featured as thumbnails for a fee via proceeds from prostitution. Many ads note that
27   the females are available "24/7," demonstrating that prostitution activity is a full timejob
28
                                                -34-
     Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 38 of 51




1     for that individual. Additionally, many prostitution ads haVe been repeatedly purchased
2     or automatically reposted on a daily basis over the course of weeks and/or months.
3     Backpage is able to track the number of ads posted,reposted, and featured as thumbnails
4     for any given account holder. Based on the full time nature of the job described in the
.5    advertisements and the frequent use of Backpage by an account holder, there is probable
6     cause to believe that Backpage knows the fees it has collected historically and today
7     come from prostitution-related proceeds.
8                                        CONCLUSION
9            Based on my.training and experience,and fhe facts as set forth in this affidavit,
10    there is probable cause to believe that 18 U.S.C. §§1952(a), 1956(a)(1)(A)(i), and
11    1956(h)have been violated and that information associated with the email accounts,
12    addresses, and identifiers described in AttachmentA will contain the fruits, evidence,
13    contraband,and instrumentalities ofsuch violations, as more fully described in
14    Attachment B.
15                                   REQUEST FOR SEALING
16           It is respectfully requested that this Court issue an order sealing, until further order
17    ofthe Court, all papers submitted in support ofthese applications including the
18    application, Affidavit, and search warrant. Disclosure ofthe search warrant materials at
19    this time would seriouslyjeopardize the ongoing investigation as the subjects ofthe
20    investigation would not otherwise be aware ofthe warrants or that their activities are
21    necessarily the subject of an Ongoing criminal investigation. Disclosure at this time
22     would provide the subjects with the opportunity to destroy evidence, change patterns of
23     behavior, notify other confederates, flee or allow confederates to flee. Further,the
24    ///
25     II/
26    ///
27    ///
28
                                                  -35
Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 39 of 51




 1   investigation in this matter is continuing, and disclosure would likely preclude or impede
2    the agents and investigators working on this matter from investigating new criminal
3    activity or leads.
4
5                                             Special4gent Amy       ryberger, Affiant
6                                             Federal Bureau ofInvestigation
7    Approved as to f• 81
       galliriP II
9    Reginald'084rial Attorney
10   U.S. Department :fJustice, Criminal Division
     Child Exploitation and Obscenity Section
11
12
13   SUBSCRIBED AND SWORN before me this 1i
                                          rday of April 2017.
14
15
16                                            HONORABLE ALLISON CLAIRE
                                              United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
28
                                               - 36-
Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 40 of 51




Exhibit 1 to Affidavit of Special Agent Amy L.Fryberg
           Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 41 of 51


4/22/201                                                COLLEGE who Lam Aro* Creinpleo - Athens weals- hookPogezoth
                                                _




   hilamikawa > Athens adult entertainment> Athens escorts



   COLLEGE who Loves Ana$1 Crem$ples - 25
   Posted: Friday, March 26,2016 1:34 PM




  Hi guys Its YOUR GIRL MIYA AND
  I'M best head suc"ker It is and I'm not from here but I just moved here
  from AU..
  I HOST ONLY AN PRIVATE AN DISCREET., Location.
  I love those OLDER WHITE MEN WHO LOVE THOSE BLACK
  FREAKY college student/girls who REM a"SS and who's dominant..
  Take control
  $Sis req.
  No rushin no time limit.
  Ifthe offers fair enough..
 (((706-389-5223))) ,

  Poster's age: 25

        • Location: Athens, Downtown area

        • Post ID: 37492919 sthensga


    email to friend




                                                                                                        .            -
                                                                         .        . - .
   eplorkOoLblic,rphwtopi.18,oh'           cdol                      or OoMo6. INF(onobles Obtass rinunpkingOrOjonti shoyid*lbe
     spolifoOfor07( Ltlgorrootron providet164                         Voiihatipo molorgrooNfrior, 110 PM d'tacillUM414.;




                            • •fix s:$1141               •

                                       • =...4;;..ti:
                                                                                                         •rf       ,•                        iF
                         •                  :O.-4                                                          72.••
                        ▪ ;-• 4             FT• A



                        -"-                     r                .
                                                                                                                                            -44
                        •       1.11                -        •
                                                                                                                                  .;;••••     •
htlyokithonies.boolipseemooliForholleEKArlikoMoge.Who-koveskomktorgefepr37492411e
Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 42 of 51




Exhibit 2 to Affidavit of Special Agent Amy L.Fryberg
           Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 43 of 51




   bigisuawsza >AdmandulLaateatinni>Artzgrutescorts

                                                   CUD
 *100 incalls •Phat @$$T 100$ Inca ),;(eA*N*A*1- *Queen
 ,;( *••To)PorN**:•*.•No *•*Q*avaitabee
 )                                             22
  Posted: Saturday, April 16,2016 2:41 PM




htillasizona,tradtpage.00rniFeeraketaxibil00-Incalisithat-10D-Incekinakween-pornno-v14/39434323   103
              Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 44 of 51

4/2212018   .100hob •phaton 100$ local t.:ceorti•A•L *Queen tt•Nekt3PorN":01..No:•4.11104Rivalbabts     - Arizana estods backpagatorn




  V **Hey,KeLLY 415 6026537**
  im Young, Sexy,Sweet Mature, Playful, & Im Amazingly Talented. *I'm Available 24/7"
  *100% INDEPENDENT
  *Upscale Gentlemen ONLY
  *Always Safe & very Clean
  *No PotIce/Pimps
  *Must Be Clean&Respectful
  **zProfessional & DIscretev*** c"Upsoale Beautyv *100%REAL*
  RIG(Exp,Behlnd Door, All Fetish Welcome
                                          CALL NOW;KeLLY 415 602 6537

   Poster's age: 22

        • Location: East Valley, Phoenix, Phx Incalt_

        •Post ID: 39434323 arlzona

     email to friend


httritasizargabadcpage.cornffemedeEsoartsf100-tricallaighatr100-incall-anal-queen-paimo-vieb/39434323                                   2/B
           Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 45 of 51


442261.           Incas Phat         100$ k     tateAlarikt Vine% "4441beiettiLaivick:64100410agelleft   -14iOnitsaute-bedoige.com




htlgiterizona.backpage.corrifernaleEscorls/1004ncatisieurt-100-Incall-anal-queen-pormo-vlab/39434323                             anal
Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 46 of 51




Exhibit 3 to Affidavit of Special Agent Aniy L.Fryberg
            Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 47 of 51


4/22/2016       SEXY0104X4,Beautiftf4X#.110 Kinky maw BOMBSHELL m f DaNgeRoue sCuRveS S.Long Wend swats- badvage.c9M




  istisnamon )• Long island adult entertainment > LmLigangessub




  SEXY <44"X BeautifuMX GrEG K!nKy B.B.W
  BOMBSHELL AS DaNgeRouS iCuRveS - 24
  Posted: Monday, April 18,2018 7:30 AM

   Good Morning, Up and ready...

  f, Q Juicy Thick Mami Q!.
  ;

  *Respectful And Mature
  Gents Only*

     BBW Freaky Ul Mama
  *Available Now*
  *INCSLLS ONLY*
  Sorry NO ANAL
  V100000000% Real,  /
  No Games II Discrete And
  Very Clean H

   LiSERIOUS CALLERS
  ONLY,/
  ®RUDENESS will not be
  tolerated&

  0Please NO PIMPS. NO
  LAW ENFORCEMENT I No
  THUGS 10

   No Drama! Just Good Safe
   And Clean Fun!

   No Explicate talk II

  080748154380 Hauppauge
  Smithtown Commack Sayville
  Massapequa Ronkonkoma

  Poster's age: 24

        • Location: Babylon,

trttplAongisiand.backpageconWernaleEscorts/spepbeautiful-knky-bbwtornbahell-dartgerauB-ourves/77443321                 1/3
                 Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 48 of 51


4/221201a    SEXY.01,4X# BeatdiddkXo*rt0M./B.B,W BOMBSHELL at,f baNgeRauSfOuRaeSf Loa;Island awn%- badgma.com
                                                                           .—
         BAYSHORE DEER PARK          • -4r
         COMMACK,Huntington,
         Long Island -

         • Post ID: 77446321
         Iongisland




                      •         ••   •   tr..           - •z                   ;-;   ••   *. •   -1
                                                                                                  4:"

    AtqaktOtiliar.-bitattlr•
                                                                                                            twit?42
                                                                                                                  . •

 httpriolurighthinitaCkPagft•                                                                                     24
                             1•7£9$11/saiono-oncualiePle4squioctmcg1441131-VIEnga4-kcosiggowa'aramanotreastbPectIvergiattolil•A4
                                                                                    •
utozreentbirmq Weft.   Buol f SgAtirOf sno2[04teaI W113}15E1WOR Amer kwi>141•60         Xiaininswea,X1/S4)0(39        910VIV,
      Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 49 of 51
      Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 50 of 51




 1                                       ATTACHMENT A
2                               Description ofProperty to be Searched

3       This warrant applies to information associated with the following email addresses for the
4       time period of,2010-2016:
5              carl.ferrer@backpage.com,
6             carl@backpage.com,
7             ferrer.carl@gmail.com,
8              andrew©backpage.com,
9             joye@backpage.com,
10             adam®backpage.com,
11             abuse@backpage.com,
12            jiin.larldn©villagevoicemedia.com, and
13             michael.lacey@villagevoicemedia.com,
14      that is stored at the California Attorney General's Office,located at 1300 I Street,
15      Sacramento, California,95814.         -
16,
17
18
19
20
21
22
23
24
25
26
27
28
Case 2:18-cr-00422-SMB Document 778-4 Filed 10/18/19 Page 51 of 51




  1                                         ATTACHM
                                                  ENT 13
 2                                  Items to be Searched and Seized

 3       I.         Items to be seized by the government
 4             All information, in whatever form it exists, that constitutes fruits, evidence, and
 5    instrumentalities of violations ofTitle 18, United States Code §§ I952(a)(Interstate and
 6    Foreign Travel or Transportation in Aid of Racketeering Enterprises); 1956(a)(1)(A)(i)
 7 (Promotional Money Laundering); and 1956(h)(Conspiracy to Commit Money
  8   Laundering) involving Backpage.com,including, for each account, address,or identifier
 .9
      listed in Attachment A,information pertaining to the following matters:
 10            a.      Any information related to Backpage.com matters;
 11           b.       Any communications to,from, or concerning Backpage.com;
 12            c.      Records relating to who created, used, or communicated with the account
 13                    or identifiers,including records about their identities and whereabouts.
 14      II.        Search Procedure
 15           a.       Upon receipt of the items described in Attachment A,the Filter Team will
 16   review the documents for privilege or protection only and will disseminate non-
 17   privileged and non-protected documents to the Investigative Team. The Investigative
18    Team will determine which documents constitute evidence ofunlawful activity. Because
 19   the Filter Team will be properly walled offfrom the,Investigative Team, it may review
20    emails to and from Elizabeth McDougall or other Backpage attorneys to determine if they
21    properly qualify for privilege or protections,in accordance with procedures set forth
22    above. This will eliminate the risk that protected information from or to Ms. McDougall
23    or other Backpage attorneys will reach the Investigative Team.
24
25
26
27
28
